 

EXHIBIT 10.2

ACADIA REALTY LIMITED PARTNERSHIP
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

THIS SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) has been executed and delivered as of July 23, 2019 but is
effective as of December 31, 2018 by Acadia Realty Trust, a Maryland real estate
investment trust, as general partner (the “General Partner”) of Acadia Realty
Limited Partnership, a Delaware limited partnership (the “Partnership”).  The
General Partner, together with each of the persons admitted as limited partners
pursuant to the terms of this Agreement (collectively, the “Limited Partners”),
are each referred to herein, individually, as a “Partner” and, collectively, as
the “Partners”.

BACKGROUND

A.

The Partnership was duly organized on May 13, 1993 under the Delaware Revised
Limited Partnership Act under the name “Mark Centers Limited Partnership.”

B.

The Limited Partnership Agreement of the Partnership was entered into as of June
3, 1993 and was amended by the First Amendment dated as of June 6, 1996, the
Second Amendment dated as of August 12, 1998, and the Third Amendment dated as
of December 31, 1998 (as so amended, collectively, the “Original Partnership
Agreement”).  The Original Partnership Agreement was thereafter amended and
restated on March 22, 1999 (the “A&R Partnership Agreement”), which A&R
Partnership Agreement was amended by the First Amendment dated as of November
15, 1999, the Second Amendment dated as of November 18, 1999, the Third
Amendment dated as of May 1, 2003, the Fourth Amendment dated as of January 27,
2004, the Fifth Amendment dated as of February 15, 2005, the Sixth Amendment
dated as of August 8, 2005, the Seventh Amendment dated as of December 3, 2006,
the Eighth Amendment dated as of January 15, 2007, the Ninth Amendment dated as
of August 21, 2014, the Tenth Amendment dated as of December 3, 2014, the
Eleventh Amendment dated as of January 1, 2016  and the Twelfth Amendment dated
as of February 26, 2018 (the “Twelfth Amendment”) (as so amended, collectively,
the “Existing Partnership Agreement”).  Each Partner duly executed and delivered
the Existing Partnership Agreement in accordance with the terms thereof.

C.

The General Partner now desires to amend and restate the Existing Partnership
Agreement to include the Tax Code Modifications (as hereinafter defined) set
forth in Section 11.8 below and otherwise incorporate the terms and provisions
of the amendments to the A&R Partnership Agreement described in Paragraph B
above.

D.

Section 16(B) of the Existing Partnership Agreement provides that the General
Partner has the power, without the consent of the Limited Partners, to amend the
Existing Partnership Agreement as may be required to satisfy any requirements,
conditions, or guidelines contained in any order, directive, opinion, ruling or
regulation of a federal or state agency or contained in federal or state
law.  In connection therewith, the General Partner has



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

made the determination that consent of the Limited Partners is not required with
respect to the amendment and restatement of the Existing Partnership Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby amend
and restate the Existing Partnership Agreement, as follows:

1.Partnership.

1.1Continuation.  The Partners hereby continue the Partnership which was formed
upon the filing of the Certificate of Limited Partnership of the Partnership
(the “Certificate”) with the Secretary of State of the State of Delaware in
compliance with the provisions of the Act, for the limited purposes set forth
herein.  Except as otherwise specifically provided in this Agreement, the rights
and obligations of the Partners and the management and termination of the
Partnership shall be governed by the Act.

1.2Name.  The name of the Partnership is “Acadia Realty Limited Partnership” or
such other name as may from time to time be selected by the General Partner,
provided that prompt notice of any such other name selected shall be given to
the other Partners.  The General Partner shall cause to be executed and filed on
behalf of the Partnership such assumed or fictitious name certificates as may be
required to be filed in connection with the business of the Partnership.

1.3Registered Office and Agent.  The address of the Partnership’s registered
office in the State of Delaware is 32 Loockerman Square, Suite 100L, Dover, Kent
County, Delaware 19901, and the name of the Partnership’s registered agent at
such address is The Prentice-Hall Corporation System, Inc.  The General Partner,
in its discretion, may from time to time change such registered office and
agent.

2.Definitions.

2.1As used in this Agreement, the following terms shall have the meanings set
forth respectively after each:

“2006 LTIP Plan” has the meaning set forth in Section 3.B of Annex A.

“Act” shall mean the Delaware Revised Limited Partnership Act, as amended from
time to time, and any successor statute.

“Adjusted Capital Account Deficit” shall mean, at any time, the then deficit
balance in the Capital Account of a Partner, after giving effect to the
following adjustments:

(i)

credit to such Capital Account any amounts that such Partner is obligated to
restore or is deemed obligated to restore as described in the penultimate
sentences of Regulations Section 1.704-2(g)(l) and Regulations Section
1.704-2(i)(5), or any successor provisions; and

2



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

(ii)

debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

“Agreement” shall mean this Amended and Restated Limited Partnership Agreement,
as it may be amended from time to time.

“Bankruptcy” of a Partner shall mean (a) the filing by a Partner of a voluntary
petition seeking liquidation, reorganization, arrangement or readjustment, in
any form, of its debts under Title 11 of the United States Code (or
corresponding provisions of future laws) or any other Federal or state
insolvency law, or a Partner’s filing an answer consenting to or acquiescing in
any such petition, (b) the making by a Partner of any assignment for the benefit
of its creditors or the admission by a Partner in writing of its inability to
pay its debts as they mature, or (c) the expiration of sixty (60) days after the
filing of an involuntary petition under Title 11 of the United States Code (or
corresponding provisions of future laws), seeking an application for the
appointment of a receiver for the assets of a Partner, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other Federal or state insolvency law, provided that the same
shall not have been vacated, set aside or stayed within such 60-day period.

“Capital Account” shall mean the capital account maintained by the Partnership
for each Partner as described in Section 3.4 hereof.

“Capital Cash Flow” shall have the meaning provided in Section 8.2 hereof.

“Capital Contribution” shall mean, when used in respect of a Partner, the
initial capital contribution of such Partner as set forth in Section 3.1 hereof
and any other amounts of money or the fair market value of other property
contributed by such Partner to the capital of the Partnership pursuant to the
terms of this Agreement, including the Capital Contribution made by any
predecessor holder of the Partnership Interest of such Partner.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and any successor statute hereof.

“Constituent Person” has the meaning set forth in Section 7.G of Annex A.

“Contributing Partner” shall have the meaning provided in Section 3.2(B)

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
maximum rate permitted by applicable law, or (ii) five percent (5%) above the
Prime Rate, compounded monthly.

“Depreciation” shall mean for any fiscal year or portion thereof of the
Partnership an amount equal to the depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such period for
Federal income tax purposes, except that if the Gross Asset Value of an asset
differs from its adjusted basis for Federal income tax purposes at the beginning
of such period, Depreciation shall be an amount that bears the same relationship
to such beginning Gross Asset Value as the depreciation, amortization or cost
recovery deduction in such period for Federal income tax purposes bears to such
beginning adjusted tax basis;

3



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

provided, however, that if the adjusted basis for Federal income tax purposes of
an asset at the beginning of such period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

“Economic Capital Account Balance” has the meaning set forth in Section 7.3(K).

“General Partner” means Acadia Realty Trust or any successor entity.

“Gross Asset Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for Federal income tax purposes, except as follows:

(i)

The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, as determined by
the General Partner;

(ii)

The Gross Asset Value of all Partnership assets shall be adjusted to equal their
respective gross fair market values, as determined by the General Partner, as of
the following times: (a) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) the acquisition of a more than de minimis
additional interest in the Partnership by any new or existing Partner as
consideration for the provision of services to or for the benefit of the
Partnership in a partner capacity or in anticipation of becoming a partner; (c)
any issuance of LTIP Units by the Partnership; (d) the distribution by the
Partnership to a Partner of more than a de minimis amount of Partnership
property as consideration for an interest in the Partnership; and (e) the
liquidation of the Partnership within the meaning of Regulations Section 1.704-1
(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses (a), (b),
(c) and (d) above shall be made only if the General Partner reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners in the Partnership.

(iii)

The Gross Asset Value of any Partnership asset distributed to any Partner shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution as determined by the General Partner; and

(iv)

The Gross Asset Values of Partnership assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Sections 734(b) or 743(b), but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Regulations
Section 1.704- l(b)(2)(iv)(m) and paragraph (vi) of the definition of Profits
and Losses and Section 7.3(G) hereof; provided, however, that Gross Asset Values
shall not be adjusted pursuant to this paragraph (iv) to the extent the General
Partner determines that an adjustment pursuant to paragraph (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (i), (ii) or (iv) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

4



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

“Interim Distribution Amount” means, with respect to Special LTIP Units that
were issued as part of the same award or program for purposes of Section 8.6 as
specified in the Vesting Agreement or other documentation pursuant to which such
Special LTIP Units are issued (the “Same Award”) and are not forfeited on or
prior to such Special LTIP Unit Full Distribution Participation Date for such
Special LTIP Units, an amount equal to the distributions that would have been
distributed hereunder to the holder of such Special LTIP Units that are not
forfeited on or prior to such Special LTIP Unit Full Participation Date had the
Special LTIP Unit Full Distribution Participation Date for such Special LTIP
Units been the date such Units were granted, minus, an amount equal to the
amounts distributed hereunder to the holder of such Special LTIP Units with
respect to all the Special LTIP Units of the Same Award held by such holder
prior to the Special LTIP Unit Full Participation Date, whether or not forfeited
on or prior to such date.

“Limited Partner” shall mean (i) the Persons listed as limited partners on the
books and records of the Partnership maintained for such purpose by the
Partnership or (ii) any Person who (x) becomes a Limited Partner pursuant to the
terms and conditions of this Agreement, and (y) holds a Partnership
Interest.  “Limited Partners” means all such Persons and shall include, without
limitation, holders of OP Units, holders of Preferred Units, and LTIP Unit
Limited Partners.  The General Partner shall update the books and records of the
Partnership from time to time as necessary to reflect accurately the information
therein.

“Liquidating Gains” has the meaning set forth in Section 7.3(K).

“Liquidating Losses” has the meaning set forth in Section 7.3(K).

“LTIP Unit Adjustment Events” has the meaning set forth in Section 5 of Annex A.

“LTIP Unit Capital Account Limitation” has the meaning set forth in Section 7.B
of Annex A.

“LTIP Unit Conversion Date” has the meaning set forth in Section 7.C of Annex A.

“LTIP Unit Conversion Notice” has the meaning set forth in Section 7.C of Annex
A.

“LTIP Unit Conversion Right” has the meaning set forth in Section 7.A of
Annex A.

“LTIP Unit Distribution Payment Date” has the meaning set forth in Section 3.A
of Annex A.

“LTIP Unit Forced Conversion” has the meaning set forth in Section 7.D of Annex
A.

“LTIP Unit Forced Conversion Notice” has the meaning set forth in Section 7.D

5



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

of Annex A.

“LTIP Unit Limited Partner” means any Person holding LTIP Units listed as such
on the books and records of the Partnership maintained for such purpose by the
Partnership.  The General Partner shall update the books and records of the
Partnership from time to time as necessary to reflect accurately the information
therein.

“LTIP Units” means the Partnership Interests designated as such having the
rights, powers, privileges, restrictions, qualifications and limitations set
forth in Annex A.  For the avoidance of doubt, LTIP Units shall include Special
LTIP Units.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections1.704-2(b)(l) and 1.704-2(c).

“Operating Cash Flow” shall have the meaning provided in Section 8.1 hereof.

“OP Units” shall mean those units of common Partnership Interest issued prior to
the date hereof and any additional units of common Partnership Interest issued
pursuant to this Agreement.

“OP Unit Economic Balance” has the meaning set forth in Section 7.3(K).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i).

“Partners” shall mean, collectively, the General Partner and each Limited
Partner, or any additional or successor partners of the Partnership.  Reference
to a Partner shall be to any one of the Partners.

“Partnership Interest” shall mean the ownership interest of a Partner in the
Partnership at any particular time, including the right of such Partner to any
and all benefits to which such Partner may be entitled as provided in this
Agreement, and to the extent not inconsistent with this Agreement, under the
Act, together with the obligations of such Partner to comply with all of the
terms and provisions of this Agreement and of the Act; provided, however, that
in the event the General Partner issues classes of Partnership Interests to
Limited Partners pursuant to Section 3.2(B) hereof other than the OP Units, the
term Partnership Interests shall mean with respect to each class of Partnership
Interests, a fractional, undivided share of the Partnership Interests of all
Partners in such class.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-3(b)(3) and 1.704-2(d).

6



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Sections 8.1 and 8.2 hereof,
which record date shall be the same as the record date established by the
General Partner for the payment of dividends to holders of Common Shares of the
General Partner on account of some or all of the General Partner’s share of such
distribution by the Partnership.

“Partnership Representative” shall have the meaning provided in Section 11.8(B).

“Percentage Interest” of any class issued hereunder, its interest in such class
determined by dividing the Partnership Interests of such class owned by such
Partner by the total number of Partnership Interests of such class then
outstanding multiplied by the aggregate Percentage Interest allocable to such
class of Partnership Interests.  For such time or times as the Partnership shall
at any time have outstanding more than one class of Partnership Interests, the
Percentage Interest attributable to each class of Partnership Interests shall be
determined as set forth in Section 3.2(C) hereof.  Notwithstanding the
foregoing, for purposes of calculating the Percentage Interests for Partners
holding OP Units and/or LTIP Units at any time, OP Units and LTIP Units (whether
or not vested) shall be considered Partnership Interests of the same class and
the Percentage Interest of any Partner holding OP Units and/or LTIP Units shall
be the percentage represented by a fraction (expressed as a percentage), the
numerator of which is the total number of OP Units and LTIP Units then owned by
such Partner, and the denominator of which is the total number of OP Units and
LTIP Units then owned by all of the Partners; provided that, for purposes of
determining allocations and distributions to all Partners prior to the Special
LTIP Unit Full Distribution Participation Date for any Special LTIP Units,
Percentage Interests will be calculated by only including in the numerator and
denominator a number of such Special LTIP Units equal to the number of such
Special LTIP Units outstanding multiplied by the Special LTIP Unit Sharing
Percentage for such Special LTIP Units.

“Person” shall mean any individual, partnership, corporation, trust, limited
liability company or other entity.

“Preferred Units” shall mean those units of preferred Partnership Interest
issued prior to the date hereof and any additional units of preferred
Partnership Interest issued pursuant to this Agreement.

“Prime Rate” shall mean the highest U.S. Prime Rate as published in The Wall
Street Journal on the first (1st) business day of each month.

“Profits” and “Losses” shall mean for each fiscal year or portion thereof an
amount equal to the Partnership’s items of taxable income or loss for such year
or period, determined in accordance with section 703(a) of the Code with the
following adjustments:

(i)

any income which is exempt from Federal income tax and not otherwise taken into
account in computing Net Profits or Net Losses shall be added to (or subtracted
from) taxable income (or loss);

(ii)

any expenditures of the Partnership described in Code Section 705(a)(2)(B) or
treated as Section 705(a)(2)(B) expenditures under Regulations Section

7



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

1.704-l(b)(2)(iv)(i), and not otherwise taken into account in computing Profits
or Losses, will be subtracted from (or added to) taxable income (or loss);

(iii)

in the event that the Gross Asset Value of any Partnership asset is adjusted
pursuant to the definition of Gross Asset Value contained in this Section 2, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits and Losses;

(iv)

gain or loss resulting from any disposition of Partnership assets with respect
to which gain or loss is recognized for Federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v)

in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period;

(vi)

to the extent an adjustment to the adjusted tax basis of any Partnership asset
pursuant to Code Section 734(b) is required pursuant to Regulations Section
1.704-l(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in complete liquidation of a Partner’s
Partnership Interest, the amount of such adjustment shall be treated as an item
of gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Profits and Losses;
and

(vii)

any items specifically allocated pursuant to Section 7.3 or Section 7.4 hereof
shall not be considered in determining Profits or Losses.

“Push Out Election” shall have the meaning provided in Section 11.8(D).

“Real Estate Investment Trust” shall mean such term as defined in Section 856 of
the Code.

“Regulations” shall mean the Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“REIT Requirements” is defined in Section 5(C) hereof.

“Same Award” has the meaning set forth in the definition of Interim Distribution
Amount.

“Special LTIP Unit Full Distribution Participation Date” has the meaning set
forth in Section 3.B of Annex A.

8



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

“Special LTIP Unit Sharing Percentage” means, for a Special LTIP Unit, the
percentage that is specified as the Special LTIP Unit Sharing Percentage in the
Vesting Agreement or other documentation pursuant to which such Special LTIP
Unit is issued or, if no such percentage is specified, 10%.

“Special LTIP Unit” means an LTIP Unit designated as a “Special LTIP Unit” as
set forth in the documentation pursuant to which such LTIP Unit is granted.

“Tax Code Modifications” is defined in Section 11.8 hereof.

“Transaction” has the meaning set forth in Section 7.G of Annex A.

“Unit Certificates” is defined in Section 3.2(A) hereof.

“Unvested LTIP Units” has the meaning set forth in Section 2.A of Annex A.

“Vested LTIP Units” has the meaning set forth in Section 2.A of Annex A.

“Vesting Agreement” has the meaning set forth in Section 2.A of Annex A.

3.Capital.

3.1Initial Capital.  The Partners have previously made the Capital Contributions
set forth on the books and records of the Partnership maintained for such
purpose by the Partnership.

3.2Issuance of Partnership Interests.

A.Outstanding Partnership Interests: Certificates.  The aggregate total of all
Partnership Interests outstanding as of the date of this Agreement is set forth
on the books and records of the Partnership maintained for such purpose by the
Partnership.  Such Partnership Interests may, but shall not be required to be,
represented by certificates (“Unit Certificates”) indicating each Partner’s
Partnership Interests.  In the event the General Partner issues a class of
Partnership Interests other than OP Units, the Unit Certificates representing
Partnership Interests of such class shall indicate the class, terms, preferences
and other restrictions or rights of such class of Partnership Interests.

B.Additional Issuances of Partnership Interests.  From time to time, the General
Partner, subject to the provisions of this Section 3.2(B) and Section 3.2(D),
shall cause the Partnership to issue additional Partnership Interests (i) to
existing or newly-admitted Partners (including itself) in exchange for the
contribution by a Partner (the “Contributing Partner”) of additional Capital
Contributions to the Partnership, or (ii) to the General Partner upon the
issuance by the General Partner of (x) additional common shares of beneficial
interest in the General Partner (“Common Shares”) not in connection with the
exchange of OP Units as provided in Section 3.8 hereof, or (y) other capital
shares, whether common or preferred (together with Common Shares, the
“Securities”) provided that any net proceeds received by the General Partner as
a result of the issuance of such additional Securities are contributed to the
Partnership as additional Capital Contributions, in accordance with Section
3.3(B) hereof (it

9



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

being understood that the General Partner may issue Common Shares in connection
with the General Partner’s employee incentive plans that may, from time to time,
be in effect, without receiving any proceeds and that the issuance of such
shares shall nonetheless entitle the General Partner to additional OP Units).

The number of Partnership Interests issued to the Contributing Partner under
clause (i) of this Section 3.2(B) shall be equal to either (a) such amount as
may be fixed by agreement between the General Partner, in the General Partner’s
sole discretion, and the Contributing Partner or (b) the quotient (rounded to
the nearest whole number) arrived at by dividing (x) the Gross Asset Value of
the property contributed as additional Capital Contributions (net of any debt to
which such property is subject or assumed by the Partnership in connection with
such contribution) by (y) the Market Price (as hereinafter defined).  The number
of OP Units issued to the General Partner under clause (ii) of this Section
3.2(B) shall be equal to the number of Common Shares issued.  As used in this
Section 3.2(B), “Market Price” means the average, for the most recent twenty
(20) trading days for the Common Shares preceding the date on which such OP
Units are to be issued pursuant to this Section 3.2(B), of the last reported
sale price per Common Share at the close of trading on each such date as
reported by the Wall Street Journal (New York Edition) or such other reputable
stock price reporting service as may be selected by the General Partner.

Any additional Partnership Interests which may be issued may be OP Units or
other Partnership Interests in one or more classes, or one or more series of
such classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties which may be senior, pari passu or junior to OP Units, all as shall
be determined by the General Partner in its sole and absolute discretion subject
to Delaware law, including, without limitation (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided that no such additional Partnership
Interests shall be issued to the General Partner unless either (A)(l) the
additional Partnership Interests are issued in connection with the issuance of
shares of Securities by the General Partner, which Securities have designations,
preferences and other rights such that the economic interests attributed to such
Securities are substantially similar to the designations, preferences and other
rights of the additional Partnership Interests issued to the General Partner in
accordance with this Section 3.2(B), and (2) subject to any exceptions set forth
in this Section 3.2(B), the General Partner shall make a Capital Contribution to
the Partnership in an amount equal to the proceeds raised in connection with the
issuance of such shares of the General Partner, or (B) the additional
Partnership Interests are issued to all the Partners in proportion to their
respective Percentage Interests.

C.Percentage Interest Adjustments.  In the event that the Partnership issues
additional Partnership Interests (including additional classes of Partnership
Interests, (but excluding OP Units issued upon the redemption of Preferred
Units), the General Partner shall allocate to such additional Partnership
Interests a Percentage Interest in the Partnership equal to a fraction, the
numerator of which is equal to either (a) such amount as may be fixed by
agreement between the General Partner, in the General Partner’s sole discretion,
and the Contributing

10



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

Partner or (b) the amount of cash, if any, plus the Gross Asset Value of the
property, if any, contributed as additional Capital Contributions (net of any
debt to which such property is subject or assumed by the Partnership in
connection with such contribution) with respect to such additional Partnership
Interests and the denominator of which is equal to the fair market value (as
determined by the General Partner as of the date of such contribution taking
into account such contribution) of all the Partnership Interests for all
outstanding classes of Partnership Interests (including such additional
Partnership Interests).  To the extent that any such issuance of additional
Partnership Interests results in an overall decrease (the “Percentage Decrease”)
in the aggregate Percentage Interests in the Partnership represented by all of
the Partnership Interests that were outstanding before the issuance of the
additional Partnership Interests, the Percentage Decrease shall be allocated
among the classes of Partnership Interests outstanding prior to the issuance of
the additional Partnership Interests in accordance with such classes’ respective
Percentage Interests in the Partnership as determined prior to the issuance of
the additional Partnership Interests.  Similarly, to the extent that a
redemption by the General Partner of any Partnership Interests for cash results
in an overall increase (the “Percentage Increase”) in the aggregate Percentage
Interests in the Partnership represented by the remaining Partnership Interests
outstanding after the redemption (the “Remaining Interests”), the Percentage
Increase shall be allocated among the classes of Remaining Interests by
multiplying the Percentage Increase by a fraction equal to the aggregate
pre-redemption Percentage Interests of all Remaining Interests of the particular
class divided by the aggregate pre-redemption Percentage Interests of all
Remaining Interests of all classes.  Upon the redemption of any Preferred Units
for OP Units, the aggregate Percentage Interest allocated to that class of
Preferred Units shall be reduced by the total Percentage Interests attributable
to the redeemed Preferred Units (the “Preferred Redemption Percentage”), and the
aggregate Percentage Interest allocated to the OP Units shall be increased by
that Preferred Redemption Percentage.

D.From time to time, the General Partner shall cause the Partnership to issue
additional Partnership Interests to the General Partner in connection with the
issuance by the General Partner of additional Common Shares in exchange for OP
Units as provided in Section 3.8 hereof.  The amount of Partnership Interests
issued under this Section 3.3(D) shall be equal to the amount of OP Units
exchanged for Common Shares (subject to the anti-dilution protections set forth
in Section 3.8).

E.If the Common Shares (or any other class of Securities of the General Partner
for which a class of Partnership Interests may be redeemed) undergoes any split
or reverse split, then without further action or consent by the General Partner
or any Limited Partner, each corresponding class of Partnership Interests that
is redeemable for Securities shall be split or combined in accordance with the
same ratio used to split or combine the Securities.  For example, if the Common
Shares undergo a reverse 2 for 1 split (i.e. every two shares of old Common
Shares are converted into one share of new Common Shares) then the corresponding
class of Partnership Interests that are redeemable for such Common Shares shall
undergo a similar reverse split (i.e. every two old OP Units shall be converted
into one new OP Unit).  Similarly, if any class of Partnership Interests into
which another class of Partnership Interests is convertible undergoes any split
or reverse split, then without further action or consent by the General Partner
or any Limited Partner the latter class of Partnership Interests shall be split
or combined in accordance with the same ratio used to split or combine the first
class of Partnership Interests.

11



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

F.Issuance of LTIP Units.  From and after the date hereof the Partnership shall
be authorized to issue LTIP Units (including, for the avoidance of doubt,
Special LTIP Units).  From time to time the General Partner may issue LTIP Units
to Persons providing services to or for the benefit of the Partnership.  LTIP
Units are intended to qualify as profits interests in the Partnership.  LTIP
Units shall have the terms set forth in Annex A.

3.3Additional Capital.

A.No Partner shall be assessed or, except as provided for in Section 3.3(B)
below, required to contribute additional funds or other property to the
Partnership.  Any additional funds or other property required by the
Partnership, as determined by the General Partner in its sole discretion, may,
at the option of the General Partner and without an obligation to do so (except
as provided for in Section 3.3(B) below), be contributed by the General Partner
as additional Capital Contributions.  If and as the General Partner or any other
Partner makes additional Capital Contributions to the Partnership, each such
Partner shall receive additional Partnership Interests as provided for in
Section 3.2(B) above.  The General Partner shall also have the right (but not
the obligation) to raise any additional funds required for the Partnership by
causing the Partnership to borrow the necessary funds from third parties on such
terms and conditions as the General Partner shall deem appropriate in its sole
discretion.  If the General Partner elects to cause the Partnership to borrow
the additional funds, it may cause one or more of the Partnership’s assets to be
encumbered to secure the loan.  Except as provided for in Section 3.3(C) below,
no Limited Partner shall have the right to contribute additional Capital
Contributions to the Partnership without the prior written consent of the
General Partner.

B.(i)The net proceeds of any and all funds raised by or through the General
Partner through the issuance of additional Securities shall be contributed to
the Partnership as additional Capital Contributions, and in such event the
General Partner shall be issued additional Partnership Interests pursuant to
Section 3.2(B) above.

(ii)If the Partnership requires funds at any time or from time to time in excess
of funds available to the Partnership through borrowings and prior or additional
Capital Contributions, the General Partner may, but shall not be required to,
borrow such funds from a financial institution or other lender or through public
debt offerings and lend such funds to the Partnership on the same terms and
conditions as are applicable to the General Partner.

C.So long as a dividend reinvestment plan is in effect for the holders of the
Common Shares, each Limited Partner shall have the right to reinvest any or all
cash distributions payable to it from time to time pursuant to this Agreement by
having some or all (as the Limited Partner elects) of such distributions
contributed to the Partnership as additional Capital Contributions, and in such
event the Partnership shall issue to each such Limited Partner additional OP
Units pursuant to Section 3.2(B) above.  The General Partner shall create and
administer a reinvestment program to effect the foregoing in substantial
conformance with any dividend reinvestment program available from time to time
to holders of the Common Stock.

12



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

3.4Capital Accounts.  A separate capital account (“Capital Account”) shall be
maintained for each Partner.

A.To each Partner’s Capital Account there shall be credited such Partner’s
Capital Contributions, such Partner’s distributive share of Profits and any
items in the nature of income or gain which are specifically allocated pursuant
to Section 7.3 or Section 7.4 hereof, and the amount of any Partnership
liabilities assumed by such Partner or which are secured by any Partnership
property distributed to such Partner.

B.To each Partner’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Losses and any items in the nature of expenses or losses which are
specifically allocated pursuant to Section 7.3 or Section 7.4 hereof, and the
amount of any liabilities of such Partner assumed by the Partnership or which
are secured by any property contributed by such Partner to the Partnership.

C.In the event all or a portion of a Partnership Interest is transferred in
accordance with the terms of this Agreement (including a transfer of OP Units in
exchange for Common Shares of the General Partner, pursuant to Section 3.8), the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred Partnership Interest.

D.In determining the amount of any liability for purposes of Sections 3.4(A) and
3.4 (B) hereof, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

E.This Section 3.4 and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations Section
1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Regulations.  In the event the General Partner shall determine that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Partnership, or the Partners) are computed in order to comply
with such Regulations, the General Partner may make such modification, provided
that it is not likely to have a material effect on the amounts distributed to
any Partner pursuant to Section 14 hereof upon the dissolution of the
Partnership or would otherwise not have a material adverse effect on any Partner
or any Partner’s Capital Account.  The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-l(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-l(b), provided, that such
adjustments or modifications, to the extent they may be made in the discretion
of the General Partner, shall not, either singly or in the aggregate, have a
material adverse effect on any Partner or any Partner’s Capital Account.

13



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

3.5Interest on and Return of Capital.

A.No Partner shall be entitled to any interest on its Capital Account or on its
contributions to the capital of the Partnership.

B.Except as expressly provided for in this Agreement, not Partner shall have the
right to demand or to receive the return of all or any part of his capital
contributions to the Partnership and there shall be no priority of one Partner
over the other as to the return of capital contributions or withdrawals or
distributions of profits and losses.  No Partner shall have the right to demand
or receive property other than cash in return for the contributions of such
Partner to the Partnership.

3.6Negative Capital Accounts.  No Partner shall be required to pay to the
Partnership any deficit or negative balance which may exist in its Capital
Account.

3.7Limit on Contributions and Obligations of Partners.  Neither the Limited
Partners nor the General Partner shall be required to make any additional
advance or contributions to or on behalf of the Partnership or to endorse any
obligations of the Partnership.

3.8Conversion of OP Units.  Subject to the further provisions of this Section
3.8, the General Partner hereby grants to each Limited Partner the right to
exchange any or all of the OP Units held by that Partner for Common Shares, with
one OP Unit being exchangeable for one Common Share.  Such right may be
exercised by a Limited Partner at any time and from time to time upon not less
than ten (10) days prior written notice to the General Partner or at such times
as may be otherwise agreed to by the Limited Partner, on the one hand, and the
Partnership or the General Partner, on the other hand. The General Partner shall
at all times reserve and keep available out of its authorized but unissued
Common Shares, solely for the purpose of effecting the exchange of OP Units for
Common Shares, such number of Common Shares as shall from time to time be
sufficient to effect the conversion of all outstanding OP Units not owned by the
General Partner.  No Limited Partner shall, by virtue of being the holder of one
or more OP Units, be deemed to be a shareholder of or have any other interest in
the General Partner.  The exchange of OP Units for Common Shares described in
this Section 3.8 may be effected by the contribution of Common Shares from the
General Partner to the Partnership and the redemption by the Partnership of OP
Units held by a Limited Partner.  In the event of any change in the outstanding
Common Shares by reason of any share, dividend, split, recapitalization, merger,
consolidation, combination, exchange of shares or other similar corporate
change, the number of OP Units held by each Partner shall be proportionately
adjusted so that one OP Unit remains exchangeable for one Common Share without
dilution. In the event the General Partner issues any Common Shares in exchange
for OP Units pursuant to this Section 3.8, any such OP Units so acquired by the
General Partner shall immediately thereafter be canceled by the Partnership and
the Partnership shall issue to the General Partner new OP Units pursuant to
Section 3.2(B)(ii) hereof.  Notwithstanding the foregoing provisions of this
Section 3.8, a Limited Partner shall not have the right to exchange OP Units for
Common Shares if (i) in the opinion of counsel for the General Partner, the
General Partner would, as a result thereof, no longer qualify (or it would be
likely that the General Partner no longer would qualify) as a Real Estate
Investment Trust; (ii) such exchange would, in the opinion of counsel for the
General Partner, constitute or be likely to constitute a violation of applicable
securities laws; or (iii) such

14



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

exchange would result in a Limited Partner exceeding the ownership limitation
provisions in the Declaration of Trust of the General Partner, as such
provisions shall then be in effect.  If the General Partner is unable to issue
Common Shares in accordance with this Section 3.8, it shall cause the
Partnership to redeem the requested OP Units for cash for an amount equal to the
Market Price (as defined in Section 3.2(B)) calculated as if one OP Unit equaled
one Common Share (subject to the anti-dilution protections set forth in this
Section 3.8).

No fractional Common Shares shall be issued in return for OP Units.  If more
than one OP Unit shall be requested to be redeemed at the same time by the same
Limited Partner, the number of full Common Shares that shall be issuable upon
the redemption thereof shall be computed on the basis of the aggregate number of
Common Shares represented by the OP Units so presented.  If any fraction of a
Common Share would, except for the provisions of this Section 3.8, be issuable
on the redemption of any OP Units (or specified portion thereof), the General
Partner shall pay an amount in cash equal to the Market Price (determined as of
the trading day immediately preceding the date upon the closing of the
conversion of the OP Units is to occur), multiplied by such fraction.

Holders of LTIP Units shall not be entitled to the rights of exchange or
redemption provided for in Section 3.8 of this Agreement, unless and until such
LTIP Units have been converted into OP Units (or any other class or series of
Partnership Interests entitled to such rights of exchange or
redemption).  Notwithstanding the foregoing, and except as otherwise permitted
by the award, plan or other agreement pursuant to which an LTIP Unit was issued,
the rights of exchange or redemption shall not be exercisable with respect to
any OP Unit issued upon conversion of an LTIP Unit until two years after the
date on which the LTIP Unit was issued, provided however, that the foregoing
restriction shall not apply if the right of redemption is exercised by an LTIP
Unit Limited Partner in connection with a transaction that falls within the
definition of a “change of control” under the agreement or agreements pursuant
to which the LTIP Units were issued to such holder.

4.Principal Office.  The principal office of the Partnership shall be located at
the principal office of the General Partner, or at such other place as the
General Partner may designate after giving written notice of such designation to
the other Partners.

5.Purpose and Powers of the Partnership.

A.The purposes of the Partnership shall be to acquire, purchase, own, operate,
manage, develop, redevelop, construct, improve, invest in, finance, refinance,
sell, lease and otherwise deal with real property and assets related thereto,
and interests therein (including, without limitation, debt), whether directly or
indirectly, alone or in association with others.  The purposes of the
Partnership include, but are not limited to:

(i)acquiring, developing, operating, leasing and managing real property and
conducting any other lawful business relating thereto;

(ii)mortgaging, exchanging, selling, encumbering or otherwise disposing of all
or any part of a real property or any interest therein;

15



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

(iii)constructing, reconstructing, altering, modifying and subtracting from or
adding to a real property or any part thereof;

(iv)organizing and holding partnership interests in partnerships owning or
otherwise having an interest in, whether directly or indirectly, one or more
real properties; and

(v)in general, the making of any investments or expenditures, the borrowing and
lending of money and the taking of any and all actions which are incidental or
related to any of the purposes recited above.

It is agreed that each of the foregoing is an ordinary part of the Partnership’s
business and affairs.  Property may be acquired subject to, or by assuming, the
liens, encumbrances, and other title exceptions which affect such property.  The
Partnership may also be a partner, general or limited, in partnerships, general
or limited, and joint ventures created to accomplish all or any of the
foregoing.

B.The Partnership purposes may be accomplished by taking any action which is not
prohibited under the Act and which is related to the acquisition, ownership,
development, improvement, operation, management, financing, leasing, exchanging,
selling or otherwise encumbering or disposing of all or any portion of the
assets of the Partnership, or any interest therein.

C.Notwithstanding anything to the contrary contained in this Agreement, for so
long as Acadia Realty Trust is a Partner, the Partnership shall operate in such
a manner and the Partnership shall take or omit to take all actions as may be
necessary (including making appropriate distributions from time to time), so as
to permit Acadia Realty Trust (i) to continue to qualify as a Real Estate
Investment Trust under Sections 856 through 860 of the Code so long as such
requirements exist and as such provisions may be amended from time to time, or
corresponding provisions of succeeding law (the “REIT Requirements”), and (ii)
to minimize its exposure to the imposition of an excise tax under Section
498l(a) of the Code or a tax under Section 857(b)(5) of the Code, so long as
such taxes may be imposed and as such provisions may be amended from time to
time, or corresponding provisions of succeeding law, each of (i) and (ii) to at
all times be determined (a) as if Acadia Realty Trust’s sole asset is its
Partnership Interest, and (b) without regard to the action or inaction of Acadia
Realty Trust with respect to distributions (by way of dividends or otherwise)
and the timing thereof.  In addition, the Partnership shall take no action with
respect to a sale, exchange or other disposition of any property owned by the
Partnership with respect to which a material issue exists as to whether such
sale, exchange or other disposition would cause Acadia Realty Trust to incur a
prohibited transaction tax under Section 857(b)(6) of the Code.

D.Without the consent of all of the Limited Partners affected thereby, the
General Partner may not change its policy of holding its assets and conducting
its business solely through the Partnership or structure any transactions
described in Section 5(E) or 5(F) in a manner which will change the General
Partner’s policy of holding its assets and conducting its business through the
Partnership (or the Surviving Partnership (defined below), if applicable)), if

16



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

the result of such transaction is the recognition of gain for federal income tax
purposes by such Limited Partners.

E.Whether or not Section 5(D) hereof is applicable, the General Partner shall
not, unless Section 5(F) is applicable, engage in any merger, consolidation or
other combination with or into another person, sale of all or substantially all
of its assets or any reclassification, recapitalization or similar transaction
(each a “Termination Transaction”), unless such Termination Transaction is one
in connection with which each Limited Partner either will receive, or will have
the right to elect to receive, for each OP Unit held by such Limited Partner, an
amount of cash, securities, or other property equal to the product of the number
of Common Shares into which such OP Unit is convertible (or in the case of a
Series A Preferred Unit, the number of OP Units into which such Series A
Preferred Unit is convertible) and the greatest amount of cash, securities or
other property paid to a holder of one Common Share in consideration of one
Common Share pursuant to the terms of the Termination Transaction; provided
that; if, in connection with the Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of the
outstanding Common Shares, each holder of OP Units (but not Series A Preferred
Units or any other class of Partnership Interests that is not directly
redeemable for Common Shares) shall receive, or shall have the right to elect to
receive, the greatest amount of cash, securities, or other property which such
holder would have received had it exercised its exchange right (as set forth in
Section 3.8) and received Common Shares in exchange for its OP Units immediately
prior to the expiration of such purchase, tender or exchange offer and had
thereupon accepted such purchase, tender or exchange offer and then such
Termination Transaction shall have been consummated.

F.Whether or not Section 5(D) hereof is applicable, the General Partner may
merge, or otherwise combine its assets, with another entity without satisfying
the requirements of Section 5(E) hereof if: (i) immediately after such merger or
other combination, substantially all of the assets directly or indirectly owned
by the surviving entity, other than OP Units held by such General Partner, are
owned directly or indirectly by the Partnership or another limited partnership
or limited liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (ii) the Limited Partners own a percentage interest of the
Surviving Partnership based on the relative fair market value of the net assets
of the Partnership (as determined pursuant to Section 5(G)) and the relative
fair market value of the other net assets of the Surviving Partnership (as
determined pursuant to Section 5(G)) immediately prior to the consummation of
such transaction; (iii) the rights, preferences and privileges of each class of
Limited Partners in the Surviving Partnership are at least as favorable as those
in effect immediately prior to the consummation of such transaction and as those
applicable to any other limited partners or non-managing members of the
Surviving Partnership; and (iv) such rights of the Limited Partners include the
right to exchange their interests in the Surviving Partnership for at least one
of: (A) the consideration available to such Limited Partners pursuant to Section
5(E), or (B) if the ultimate controlling person of the Surviving Partnership has
publicly traded common equal securities, such common equity securities, with an
exchange ratio based on the relative fair market value of such securities (as
determined pursuant to Section 5(G)) and the Common Shares.

G.In connection with any transaction permitted by Section 5(E) or 5(F), the
relative fair market values shall be reasonably determined by the General
Partner in good faith as

17



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

of the time of such transaction and, to the extent applicable, shall be no less
favorable to the Limited Partners than the relative values reflected in the
terms of such transactions.

6.Term.  The term of the Partnership shall continue until the Partnership is
terminated upon the occurrence of an event described in Section 14.1 below.

7.Allocations.

7.1Profits.  After giving effect to the special allocations set forth in
Sections 7.3 and 7.4 hereof (including, without limitation, allocations to
holders of Preferred Units pursuant to Section 7.3(H) and special allocations to
holders of Special LTIP Units pursuant to Section 7.3(I)), Profits for any
fiscal year shall be allocated among the Partners in proportion to their
respective Percentage Interests.

7.2Losses.

A.After giving effect to the special allocations set forth in Sections 7.3 and
7.4 hereof, Losses for any fiscal year shall be allocated among the Partners in
proportion to their respective Percentage Interests.

B.The Losses allocated pursuant to Section 7.2(A) hereof shall not exceed the
maximum amount of Losses that can be so allocated without causing any Limited
Partner to have an Adjusted Capital Account Deficit at the end of any fiscal
year.  All Losses in excess of the limitations set forth in this Section 7.2(B)
shall be allocated to the General Partner.  For purposes of determining
allocations of Losses pursuant to Section 7.2, an LTIP Unit Limited Partner
shall be treated as having a separate Economic Capital Account Balance, and for
this purpose a separate Capital Account with an appropriate share of Partnership
Minimum Gain and Partner Minimum Gain shall be maintained, for its LTIP Units
and a separate Capital Account for its OP Units, if applicable, and the Economic
Capital Account Balance of each holder of OP Units shall not include any
Economic Capital Account Balance attributable to other series or classes of
Partnership Interests.

7.3Special Allocations.  Subject to Section 7.6 hereof, the following special
allocations shall be made in the following order:

A.Minimum Gain Chargeback.  Except as otherwise provided in Regulations Section
1.704-2(f), notwithstanding any other provision of this Section 7, if there is a
net decrease in Partnership Minimum Gain during any fiscal year, each Partner
shall be specially allocated items of Partnership income and gain for such
fiscal year (and, if necessary, subsequent fiscal years) in an amount equal to
such Partner’s share of the net decrease in Partnership Minimum Gain, determined
in accordance with Regulations Section 1.704-2(g).  The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(f)(6) and
1.704-2(j)(2).  This Section 7.3(A) is intended to comply with minimum gain
chargeback requirements in Section 1.704-2(f) of the Regulations and shall be
interpreted consistently therewith.

B.Partner Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Section 7, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner

18



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

Nonrecourse Debt during any Partnership fiscal year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain attributable to such Partner
Nonrecourse Debt determined in accordance with Regulations Section 1.704-2(i)(5)
shall be specially allocated items of Partnership income and gain for such
fiscal year (and, if necessary, subsequent fiscal years) in an amount equal to
such Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4).  The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(i)(2).  This Section 7.3(B) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

C.Qualified Income Offset.  In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or Section
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to each such Partner in an amount and manner sufficient to eliminate,
to the extent required by the Regulations, the Adjusted Capital Account Deficit
of such Partner as quickly as possible, provided that an allocation pursuant to
this Section 7.3(C) shall be made only if and to the extent that such Partner
would have an Adjusted Capital Account Deficit after all other allocations
provided for this Section 7 have been tentatively made, as if this Section
7.3(C) were not in the Agreement.

D.Gross Income Allocation.  In the event any Partner has an Adjusted Capital
Account Deficit at the end of any Partnership fiscal year, each such Partner
shall be specifically allocated items of Partnership income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 7.3(D) shall be made only if and to the extent that
such Partner would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Section 7 have been made as if Section 7.3(C)
hereof and this Section 7.3(D) were not in the Agreement.

E.Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal year shall be
allocated among the Partners in accordance with their respective Percentage
Interests.

F.Partner Nonrecourse Deductions.  Any Partner Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations Section
1.704-2(i)(1).

G.Section 754 Adjustments.  The Partnership shall make a timely election under
Section 754 such that the General Partner may adjust the tax basis of the
Partnership assets pursuant to Section 743(b), if appropriate, upon an exchange
of OP Units for Common Shares.  In addition, to the extent an adjustment to the
adjusted tax basis of any Partnerships asset pursuant to Code Sections 734(b) or
743(b) is required, pursuant to Regulations Section 1.704-l(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts as a result of a distribution
to a Partner in complete liquidation of his interest in the Partnership, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specifically
allocated to the Partner in accordance with such Partner’s Percentage

19



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

Interest in the event that Regulations Section 1.704-l(b)(2)(iv)(m)(2) applies,
or the Partners to whom such distribution was made in the event that Regulations
Section 1.704- l(b)(2)(iv)(m)(4) applies.

H.Allocations with Respect to Partnership Interests other than OP Units.  In the
event the Partnership issues additional classes of Preferred Units or other
classes of Partnership Interests other than OP Units, then the General Partner
shall determine, in its sole discretion, the Profits and Losses attributable to
each class (subject to the requirement that the Profits attributed to any class
must bear a reasonable relationship to the amount of cash distributions to that
class) and shall allocate the Profits and Losses of each class of Partnership
Interests among the Partners in such class in proportion to their respective
percentage interests in such class, after giving effect to any and all special
allocations set forth in Sections 7.3 and 7.4 above.

I.Special Interim Allocations.  All or a portion of the Profits for a taxable
year, if any, shall be specially allocated to the holders of Special LTIP Units,
with respect to which the Special LTIP Unit Full Distribution Participation Date
has occurred, in proportion to and to the extent of the aggregate distributions
made, or to be made, with respect to a Special LTIP Unit with respect to a
taxable period pursuant to the last sentence of Section 8.6 hereof.

J.Forfeiture Allocations.  Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Regulations to
ensure that allocations made with respect to all unvested Partnership Interests
are recognized under Code Section 704(b).

K.Special Allocations With Respect to LTIP Units.  After giving effect to the
special allocations set forth in Sections 7.3(A) through 7.3(J) hereof, and
notwithstanding the provisions of Sections 7.1 and 7.2 above, but subject to the
prior allocation of Profits to holders of Preferred Units under Section 7.1
above, any Liquidating Gains shall first be allocated to the holders of LTIP
Units until the Economic Capital Account Balances of such holders, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the OP Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units; provided
that no such Liquidating Gains will be allocated with respect to any particular
LTIP Unit unless, and such allocations, if any, shall be made only to the extent
that, such Liquidating Gains, when aggregated with other Liquidating Gains
realized by holders of LTIP Units since the issuance of such LTIP Unit, exceed
Liquidating Losses realized since the issuance of such LTIP Unit.  After giving
effect to the special allocations set forth in Sections 7.3(A) through 7.3(K)
hereof, and notwithstanding the provisions of Sections 7.1 and 7.2 above, in the
event that, due to distributions with respect to OP Units in which the LTIP
Units do not participate or otherwise, the Economic Capital Account Balance of
any present or former holder of LTIP Units, to the extent attributable to the
holder’s ownership of LTIP Units, exceeds the target balance specified above,
then Liquidating Losses shall be allocated to such holder, or at the option of
the General Partner, Liquidating Gains may be allocated to the other Partners,
to the extent necessary to reduce or eliminate the disparity.  For this purpose,
“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any event of liquidation of the Partnership),
including but not limited to net gain realized in connection with an adjustment
to the Gross Asset Value of Partnership assets under

20



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

the definition of Gross Asset Value in Section 2 of this Agreement.  Similarly,
“Liquidating Losses” means any net loss realized in connection with any such
event.  The “Economic Capital Account Balances” of the holders of LTIP Units
will be equal to their Capital Account balances, plus the amount of their shares
of any Partner Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in
either case to the extent attributable to their ownership of LTIP
Units.  Similarly, the “OP Unit Economic Balance” shall mean (i) the Capital
Account balance of the General Partner, plus the amount of the General Partner’s
share of any Partner Nonrecourse Debt Minimum Gain or Partnership Minimum Gain,
in either case to the extent attributable to the General Partner’s ownership of
OP Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under this Section
7.3(K), divided by (ii) the number of the General Partner’s OP Units.  Any such
allocations shall be made among the holders of LTIP Units in proportion to the
amounts required to be allocated to each under this Section 7.3(K).  The parties
agree that the intent of this Section 7.3(K) is to make the Capital Account
balance associated with each LTIP Unit economically equivalent to the Capital
Account balance associated with the General Partner’s OP Units (on a per-unit
basis), but only if the Partnership has sufficient cumulative net Liquidating
Gains with respect to its assets since the issuance of the relevant LTIP
Unit.  The General Partner shall be permitted to interpret this Section 7.3(K)
or to may make additional or corrective allocations to the extent necessary to
achieve this intent.  In the event that Liquidating Gains or Liquidating Losses
are allocated under this Section 7.3(K), Profits allocable under Section 7.1 and
any Losses shall be recomputed without regard to the Liquidating Gains or Losses
so allocated.

7.4Curative Allocations.  The allocations set forth in Sections 7.2(B), 7.3(A),
7.3(B), 7.3(C), 7.3 (D), 7.3(E), 7.3(F) and 7.3(G) hereof (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations under Section 704(b) of the Code.  It is the intent of the Partners
that, to the extent possible, all Regulatory Allocations shall be offset either
with other Regulatory Allocations or with special allocations of other items of
Partnership income, gain, loss, or deduction pursuant to this Section
7.4.  Therefore, notwithstanding any other provision of this Section 7 (other
than Regulatory Allocations and Section 7.6), the General Partner shall make
such offsetting special allocations of Partnership income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of the Agreement and all
Partnership items were allocated pursuant to Sections 7.1, 7.2(A), 7.3(H),
7.3(I) and 7.3(K).  In exercising this discretion under this Section 7.4, the
General Partner shall take into account future Regulatory Allocations that,
although not yet made, are likely to offset other Regulatory Allocations
previously made.

7.5Other Allocation Rules.

A.For purposes of determining the Profits, Losses, or any other items allocable
to any period, Profits, Losses, and any such other items shall be determined on
a daily, monthly or other basis, as determined by the General Partner using any
permissible method under Code Section 706 and the Regulations thereunder.

21



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

B.The Partners are aware of the income tax consequences of the allocations made
by this Section 7 and hereby agree to be bound by the provisions of this Section
7 in reporting their shares of Partnership income and loss for income tax
purposes.

C.Solely for purposes of determining a Partner’s proportionate share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), the Partners’ interests in Partnership
Profits are equal to their respective Percentage Interests.

7.6Tax Allocations: Code Section 704(c).

A.Notwithstanding any other provision herein to the contrary, income, gain,
loss, and deduction with respect to any property contributed to the capital of
the Partnership shall, solely for tax purposes, be allocated among the Partners
so as to take account of any variation between the adjusted basis of such
property to the Partnership for federal income tax purposes and its initial
Gross Asset Value in accordance with Code Section 704(c) and Regulations Section
1.704-3 using the “traditional method” unless otherwise determined by the
General Partner and the Contributing Partner.

B.In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to the definition of “Gross Asset Value” contained in Section 2 hereof,
subsequent allocations of income gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as set forth in Section 7.6A above.

C.Allocations pursuant to this Section 7.6 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Partner’s Capital Account or share of Profits, Losses, other
items, or distributions pursuant to any provision in this Agreement.

8.Cash Available for Distribution.

8.1Operating Cash Flow.  As used in this Agreement, “Operating Cash Flow” shall
mean and be defined as all cash receipts of the Partnership from whatever source
(but excluding Capital Cash Flow and proceeds of Capital Contributions) during
the period in question in excess of all items of Partnership expense (including
prepaid expense, financing costs and similar items but excluding non-cash
expenses such as depreciation and costs and expenses paid with Capital
Contributions) and other cash needs of the Partnership, including, without
limitation, amounts paid by the Partnership as principal on debts and advances,
during such period, capital expenditures and any reserves (as reasonably
determined by the General Partner) established or increased during such period
provided that the expenses listed in Section 8.2 shall not be considered
expenses under this Section 8.1.  Subject to Section 8.6 below, Operating Cash
Flow shall be distributed to or for the benefit of the Partners not less
frequently than annually, and shall be distributed (i) first, to holders of any
class of Preferred Units in accordance with their Percentage Interests in an
amount equal to all preferential distributions on such Preferred Units as set
forth in the Unit Certificate for such class and at the times set forth therein,
and (ii)

22



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

thereafter, to the extent of the remaining amount, to and among the other
Partners in accordance with their respective Percentage Interests; or

8.2Capital Cash Flow.  As used in this Agreement, “Capital Cash Flow” shall mean
and be defined as collectively (a) gross proceeds realized in connection with
the sale of any assets of the Partnership, (b) gross financing or refinancing
proceeds, (c) gross condemnation proceeds (excluding condemnation proceeds
applied to restoration of remaining property) and (d) gross insurance proceeds
(excluding rental insurance proceeds or insurance proceeds applied to
restoration of property), less (a) closing costs, (b) the cost to discharge any
Partnership financing encumbering or otherwise associated with the asset(s) in
question, (c) the establishment of reserves (as determined by the General
Partner, and which may include cash held for future acquisitions), and (d) other
expenses of the Partnership then due and owing.  Subject to Sections 8.6 and
14.2 below, Capital Cash Flow shall be distributed to or for the benefit of the
Partners not less frequently than annually, and in any event as provided in the
Unit Certificate and shall be distributed first to the holders of Preferred
Units in the order of their preference and next to the other Partners, in
accordance with the respective Percentage Interests of the Partners on the date
of such distribution.

8.3Consent to Distributions.  Each of the Partners hereby consents to the
distributions provided for in this Agreement.  The General Partner shall
determine, in accordance with the terms of this Agreement and the Unit
Certificates, the amounts to be distributed to the Partners from time to time.

8.4Distributions to General Partner’s Shareholders.  To the extent available
after providing for the preferences and the rights of the Partners, Operating
Cash Flow and Capital Cash Flow shall be distributed to the General Partner in
the amount necessary to satisfy the payment of distributions to the General
Partner’s shareholders as such distributions are determined by the General
Partner.

8.5Additional Classes of Partnership Interests.  Notwithstanding the foregoing
provisions of this Article 8, in the event the Partnership issues additional
classes of Partnership Interests other than OP Units, then the General Partner
shall determine, in its sole discretion (subject to Section 7.3(H)), the amount
of distributions of Operating Cash Flow and Capital Cash Flow attributable to
each class in accordance with the Unit Certificates and shall distribute such
Operating Cash Flow and Capital Cash Flow to each class of Partnership Interests
among the Partners in such class in proportion to their respective Percentage
Interests in such class or otherwise as required pursuant to the terms of such
Partnership Interests.

8.6Distributions to LTIP Unit Limited Partners.  For purposes of the foregoing
calculations of Sections 8.1 and 8.2, issued and outstanding LTIP Units
(including, for the avoidance of doubt, Special LTIP Units) shall be treated as
outstanding OP Units.  For the avoidance of doubt, Special LTIP Units for which
the Special LTIP Unit Full Distribution Participation Date has not occurred as
of the Partnership Record Date for a particular distribution shall be entitled
to such distribution only to the extent they are included in the calculation of
Percentage Interest as of the Partnership Record Date for such
distribution.  Notwithstanding the other provisions of Article 8, but subject to
distributions to holders of Preferred Units in accordance with clause (i) in
each of Sections 8.1 and 8.2, with respect to a Special LTIP Unit,

23



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

upon the Special LTIP Unit Full Distribution Participation Date, Operating Cash
Flow and Capital Cash Flow shall be distributed to the holder of such Special
LTIP Unit in an amount equal to the Interim Distribution Amount; provided,
however, the amount distributed in any taxable period shall not exceed the
amount of Profits allocated to such holder pursuant to Section 7.3(I) for such
taxable period; and provided, further, that, to the extent the entire amount of
the Interim Distribution Amount cannot be made in a taxable period, the
remaining Interim Distribution Amount will be carried forward to the next
taxable period and distributed to the extent of Profits allocated to such holder
pursuant to Section 7.3(I) in such following taxable period.

9.Management of Partnership.

9.1General Partner.  The General Partner shall be the sole manager of the
Partnership business, and shall have the right and power to make all decisions
and take any and every action with respect to the property, the business and
affairs of the Partnership and shall have all the rights, power and authority
generally conferred by law, or necessary, advisable or consistent with
accomplishing the purposes of the Partnership.  All such decisions or actions
made or taken by the General Partner hereunder shall be binding upon all of the
Partners and the Partnership.  The powers of the General Partner to manage the
Partnership business shall include, without limitation, the power and authority
to:

(i)operate any business normal or customary for the owner of or investor in real
properties;

(ii)perform any and all acts necessary or appropriate to the operation of the
Partnership assets, including, but not limited to, applications for rezoning,
objections to rezoning of other property and the establishment of bank accounts
in the name of the Partnership;

(iii)procure and maintain with responsible companies such insurance as may be
available in such amounts and covering such risks as are deemed appropriate by
the General Partner;

(iv)take and hold all real, personal and mixed property of the Partnership in
the name of the Partnership or in the name of a nominee;

(v)execute and deliver leases on behalf of and in the name of the Partnership;

(vi)borrow money, finance and refinance the assets of the Partnership or any
part thereof or interest therein and in connection with such borrowing, execute
and deliver documents that evidence and secure the loans which permit the
holders of the loans to confess judgment against the Partnership;

(vii)(coordinate all accounting and clerical functions of the Partnership and
employ such accountants, lawyers, property managers, leasing agents and other
management or service personnel as may from time to time be required to carry on
the business of the Partnership;

24



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

(viii)acquire, encumber, sell, ground lease or otherwise dispose of any or all
of the assets of the Partnership, or any part thereof or interest therein; and

(ix)organize one or more partnerships or corporations which are controlled,
directly or indirectly, by the Partnership and make any capital contributions
required pursuant to the partnership agreements of any such partnerships.

9.2Limitations on Powers and Authorities of Partners.  Notwithstanding the
powers of the General Partner set forth in Section 9.1 above, no Partner shall
have the right or power to do any of the following:

(i)do any act in contravention of this Agreement, or any amendment hereto; or

(ii)do any act which would make it impossible to carry on the ordinary business
of the Partnership, except to the extent that such act is specifically permitted
by the terms hereof (it being understood and agreed that a sale of any or all of
the assets of the Partnership, for example, would be an ordinary part of the
Partnership’s business and affairs and is specifically permitted hereby.

9.3Limited Partners.  The Limited Partners shall have no right or authority to
act for or to bind the Partnership and no Limited Partner shall participate in
the conduct or control of the Partnership’s affairs or business; provided,
however, that the exercise of the Limited Partners’ rights under this Agreement
shall not be considered to be participation in such conduct or control.

9.4Liability of General Partner.  The General Partner shall not be liable or
accountable, in damages or otherwise, to the Partnership or to any other Partner
for any error of judgment or for any mistakes of fact or law or for anything
which it may do or refrain from doing hereafter in connection with the business
and affairs of the Partnership except (i) in the case of fraud, willful
misconduct (such as an intentional breach of fiduciary duty or an intentional
breach of this Agreement) or gross negligence, and (ii) for other breaches of
this Agreement, but the liability of the General Partner under this clause (ii)
shall be limited to its interest in the Partnership as more particularly
provided for in Section 9.8 below.  The General Partner shall not have any
personal liability for the return of any Limited Partner’s capital.

9.5Indemnity.  The Partnership shall indemnify and shall hold the General
Partner (and the officers and directors thereof) harmless from any loss or
damage, including without limitation reasonable legal fees and court costs,
incurred by it by reason of anything it may do or refrain from doing hereafter
for and on behalf of the Partnership or in connection with its business or
affairs; provided, however, that (i) the Partnership shall not be required to
indemnify the General Partner (or any officer or director thereof) for any loss
or damage which it might incur as a result of its fraud, willful misconduct or
gross negligence in the performance of its duties hereunder and (ii) this
indemnification shall not relieve the General Partner of its proportionate part
of the obligations of the Partnership as a Partner.  The right of
indemnification

25



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

set forth in this Section 9.5 shall be in addition to any rights to which the
person or entity seeking indemnification may otherwise be entitled and shall
inure to the benefit of the successors and assigns or any such person or
entity.  No Partner shall be personally liable with respect to any claim for
indemnification pursuant to this Section 9.5, but such claim shall be satisfied
solely out of assets of the Partnership.  Notwithstanding the foregoing
provisions of this Section 9.5, the General Partner shall be entitled to
reimbursement by the Partnership for any amounts paid by it in satisfaction of
indemnification obligations owed by the General Partner to present or former
directors of the General Partner or its predecessors, as provided for in or
pursuant to the Articles of Incorporation and By-Laws of the General Partner.

9.6Other Activities of Partners and Agreements with Related Parties.  The
General Partner shall devote its full-time efforts in furtherance of the
Partnership business and shall conduct all of its activities exclusively through
the Partnership and shall not conduct or engage in any way in any other
business; provided, however, that the General Partner may enter into or conduct
business through a wholly owned subsidiary or otherwise if such business is in
connection with, or incidental to, the management of the business of the
Partnership.  Except as may otherwise be agreed to in writing, each Limited
Partner, and its affiliates, shall be free to engage in, to conduct or to
participate in any business or activity whatsoever, including, without
limitation, the acquisition, development, management and exploitation of real
and personal property (other than property of the Partnership), without any
accountability, liability or obligation whatsoever to the Partnership or to any
other Partner, even if such business or activity competes with or is enhanced by
the business of the Partnership.  The General Partner, in the exercise of its
power and authority under this Agreement, may contract and otherwise deal with
or otherwise obligate the Partnership to entities in which the General Partner
or any one or more of the officers, directors or shareholders of the General
Partner may have an ownership or other financial interest, whether direct or
indirect; provided, however, that without the approval of a majority of the
disinterested trustees of the General Partner, the General Partner will not
(i) acquire from or sell to any trustee, officer or employee of the General
Partner or the Partnership, or any person in which a trustee, officer or
employee of the General Partner or the Partnership owns more than a 1% interest,
or acquire from or sell to any affiliate of any of the foregoing, any of the
assets or other property of the General Partner, (ii) make any loan to or borrow
from any of the foregoing persons, (iii) engage in any other transaction with
any of the foregoing persons or (iv) dispose of any of the initial 31 properties
set forth on Schedule B hereto; provided further that the foregoing shall not
affect, or be deemed a waiver by the Limited Partners of, the General Partner’s
fiduciary obligations to the Partnership.

9.7Other Matters Concerning the General Partner.

A.The General Partner shall be protected in relying, acting or refraining from
acting on any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture, or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

B.The General Partner may exercise any of the powers granted or perform any of
the duties imposed by this Agreement either directly or through agents.  The
General Partner may consult with counsel, accountants, appraisers, management
consultants, investment bankers and other consultants selected by it, each of
whom may serve as consultants for the

26



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

Partnership.  An opinion by any consultant on a matter which the General Partner
believes to be within its professional or expert competence shall be full and
complete protection as to any action taken or omitted by the General Partner
based on the opinion and taken or omitted in good faith.  The General Partner
shall not be responsible for the misconduct, negligence, acts or omissions of
any consultant or contractor of the Partnership or of the General Partner, and
shall assume no obligations other than to use due care in the selection of all
consultants and contractors.

C.No mortgagee, grantee, creditor or any other person dealing with the
Partnership shall be required to investigate the authority of the General
Partner or secure the approval of or confirmation by any Limited Partner of any
act of the General Partner in connection with the conduct of the Partnership
business.

D.The General Partner may retain such persons or entities as it shall determine
(subject to Section 9.6, including the General Partner or any entity in which
the General Partner shall have an interest or with which it is affiliated) to
provide services to or on behalf of the Partnership.  The General Partner shall
be entitled to reimbursement from the Partnership for its out-of-pocket expenses
(subject to Section 9.6, including, without limitation, amounts paid or payable
to the General Partner or any entity in which the General Partner shall have an
interest or with which it is affiliated) incurred in connection with Partnership
business.  Such expenses shall be deemed to include those expenses required in
connection with the administration of the Partnership such as the maintenance of
Partnership books and records, management of the Partnership property and assets
and preparation of information respecting the Partnership needed by the Partners
in the preparation of their individual tax returns.

9.8Partner Exculpation.

A.Except for fraud, willful misconduct and gross negligence, no Partner shall
have any personal liability whatever, whether to the Partnership or to the other
Partner, for the debts or liabilities of the Partnership or its obligations
hereunder, and the full recourse of the other Partner shall be limited to the
interest of that Partner in the Partnership.  To the fullest extent permitted by
law, no officer, director or shareholder of the General Partner shall be liable
to the Partnership for money damages except for (i) active and deliberate
dishonesty established by a final judgment or (ii) actual receipt of an improper
benefit or profit in money, property or services.  Without limitation of the
foregoing, and except for fraud, willful misconduct and gross negligence, no
property or assets of any Partner, other than its interest in the Partnership,
shall be subject to levy, execution or other enforcement procedures for the
satisfaction of any judgment (or other judicial process) in favor of any other
Partner(s) and arising out of, or in connection with, this Agreement.  This
Agreement is executed by the officers of each Partner solely as officers of the
same and not in their own individual capacities. No advisor, trustee, director,
officer, partner, employee, beneficiary, shareholder, participant or agent of
any Partner (or of any Partner of a Partner) shall be personally liable in any
matter or to any extent under or in connection with this Agreement, and the
Partnership, each Partner and their respective successors and assigns shall look
solely to the interest of the other Partner in the Partnership for the payment
of any claim or for any performance hereunder.

27



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

9.9General Partner Expenses and Liabilities.

A.All costs and expenses incurred by the General Partner in connection with its
activities as the General Partner hereunder, all costs and expenses incurred by
the General Partner in connection with its continued corporate existence,
qualification as a Real Estate Investment Trust under the Code and otherwise,
and all other liabilities incurred or suffered by the General Partner in
connection with the pursuit of its business and affairs as contemplated
hereunder and in connection with its activities  as the General Partner
hereunder, shall be paid (or reimbursed to the General Partner, if paid by the
General Partner) by the Partnership.

B.Notwithstanding any provisions to the contrary set forth in this Agreement,
the amount of any distributions, payments or reimbursements pursuant to this
Agreement to the General Partner shall be reduced by any amount derived by the
General Partner from any investments owned directly by the General Partner
(including without limitation amounts derived from its ownership of those
subsidiaries described in Section 9.6).

C.Notwithstanding anything contained herein to the contrary, if the proceeds
actually received and thereafter contributed to the Partnership by the General
Partner pursuant to any additional issuance as described in Section 3.2(B) are
less than the gross proceeds of such issuance as a result of any underwriter’s
discount or other expenses paid or incurred in connection with such issuance,
then the General Partner shall be deemed to have made a Capital Contribution to
the Partnership in the amount of the gross proceeds of such issuance and the
Partnership shall be deemed simultaneously to have reimbursed the General
Partner pursuant to this Section 9.9 for the amount of such underwriter’s
discount or other expenses.

10.Banking.  The funds of the Partnership shall be kept in accounts designated
by the General Partner and all withdrawals therefrom shall be made on such
signature or signatures as shall be designated by the General Partner.

11.Accounting.

11.1Fiscal Year.  The fiscal year of the Partnership shall end on the last day
of December of each year, unless another fiscal year end is selected by the
General Partner.

11.2Books of Account.  The Partnership books of account shall be maintained at
the principal office designated in Section 4 above or at such other locations
and by such person or persons as may be designated by the General Partner. The
Partnership shall pay the expense of maintaining its books of account.  Each
Partner shall have, during reasonable business hours and upon reasonable prior
notice, access to the books of the Partnership and in addition, at its expense,
shall have the right to copy such books.  The General Partner, at the expense of
the Partnership, shall cause to be prepared and distributed to the Partners
annual financial data sufficient to reflect the status and operations of the
Partnership and its assets and to enable each Partner to file its federal income
tax return.

11.3Method of Accounting.  The Partnership books of account shall be maintained
and kept, and its income, gains, losses and deductions shall be accounted for,
in accordance with sound principles of accounting consistently applied, or such
other method of accounting as may be adopted hereafter by the General
Partner.  All elections and options

28



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

available to the Partnership for Federal or state income tax purposes shall be
taken or rejected by the Partnership in the sole discretion of the General
Partner.

11.4Section 754 Election.  In case of a distribution of property made in the
manner provided in Section 734 of the Code (or any similar provision enacted in
lieu thereof), or in the case of a transfer of any interest in the Partnership
permitted by this Agreement made in the manner provided in Section 743 of the
Code (or any similar provision enacted in lieu thereof), the General Partner, on
behalf of the Partnership, may, in its sole discretion, file an election under
Section 754 of the Code (or any similar provision enacted in lieu thereof) in
accordance with the procedures set forth in the applicable Regulations.

11.5Tax Matters Partner.  The General Partner is hereby designated the Tax
Matters Partner (hereinafter referred to as the “TMP”) of the Partnership and
shall have all the rights and obligations of the TMP under the Code.

11.6Administrative Adjustments.  If the TMP receives notice of a Final
Partnership Administrative Adjustment (the “FPAA”) or if a request for an
administrative adjustment made by the TMP is not allowed by the United States
Internal Revenue Service (the “IRS”) and the IRS does not notify the TMP of the
beginning of an administrative proceeding with respect to the Partnership’s
taxable year to which such request relates (or if the IRS so notifies the TMP
but fails to mail a timely notice of an FPAA), the TMP may, but shall not be
obligated to, petition a Court for readjustment of partnership items.  In the
case of notice of an FPAA, if the TMP determines that the United States District
Court or Claims Court is the most appropriate forum for such a petition, the TMP
shall notify each person who was a Partner at any time during the Partnership’s
taxable year to which the IRS notice relates of the approximate amount by which
its tax liability would be increased (based on such assumptions as the TMP may
in good faith make) if the treatment of partnership items on his return was made
consistent with the treatment of partnership items on the Partnership’s return,
as adjusted by the FPAA.  Unless each such person deposits with the TMP, for
deposit with the IRS, the approximate amount of his increased tax liability,
together with a written agreement to make additional deposits if required to
satisfy the jurisdictional requirements of the Court, within thirty days after
the TMP’s notice to such person, the TMP shall not file a petition in such
Court.  Instead, the TMP may, but shall not be obligated to, file a petition in
the United States District Tax Court.

11.7Safe Harbor Election.  To the extent provided for in Regulations, revenue
rulings, revenue procedures and/or other IRS guidance issued after the date
hereof, the Partnership is hereby authorized to, and at the direction of the
General Partner shall, elect a safe harbor under which the fair market value of
any Partnership Interests issued after the effective date of such Regulations
(or other guidance) will be treated as equal to the liquidation value of such
Partnership Interests (i.e., a value equal to the total amount that would be
distributed with respect to such interests if the Partnership sold all of its
assets for their fair market value immediately after the issuance of such
Partnership Interests, satisfied its liabilities (excluding any nonrecourse
liabilities to the extent the balance of such liabilities exceed the fair market
value of the assets that secure them) and distributed the net proceeds to the
Partners under the terms of this Agreement).  In the event that the Partnership
makes a safe harbor election as described in the preceding sentence, each
Partner hereby agrees to comply with all safe harbor

29



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

requirements with respect to transfers of such Partnership Interests while the
safe harbor election remains effective.

11.8Partnership Representative.

A.This Section 11.8 applies to taxable years of the Partnership with respect to
which Subchapter C of Chapter 63 of the Code as enacted pursuant to Section 1101
of the Bipartisan Budget Act of 2015, P.L. 114-74, as amended from time to time,
is applicable.

B.The General Partner shall be the partnership representative of the Partnership
under Section 6223(a) of the Code (the “Partnership Representative”).  The
Partnership Representative shall have the sole authority to act on behalf of the
Partnership in any controversies or proceedings with or other matters involving
the IRS or any state, local or non-U.S. taxing authority (provided that Section
11.6 of this Agreement regarding choice of judicial forum shall apply in the
case of the Partnership Representative in a manner comparable to the manner in
which it applies to the TMP).  The Partnership Representative shall be entitled
to take such actions on behalf of the Partnership in any and all dealings with
the IRS and any other such taxing authority as it determines to be appropriate
and any decision made or action taken by the Partnership Representative shall be
binding on all Partners.

C.The Partners agree timely to provide information reasonably requested by the
Partnership Representative and otherwise to cooperate in good faith with the
Partnership Representative (including by filing amended returns pursuant to
Section 6225(c)(2) of the Code upon request of the Partnership
Representative).  Each Partner shall, on such Partner’s tax returns, treat each
item of income, gain, loss, deduction or credit attributable to the Partnership
in a manner which is consistent with the treatment of such income, gain, loss,
deduction or credit on the Partnership’s tax returns.

D.The Partnership Representative may, to the extent permitted by law, make an
election under Section 6226 of the Code and/or Section 6227(b)(2) of the Code
with respect to any imputed underpayment of the Partnership (a “Push Out
Election”).

E.In the event a Push Out Election is not made, the Partnership Representative
shall allocate any assessed amount under Section 6221 of the Code, any imputed
underpayment or other adjustment under Section 6225 of the Code, any
administrative adjustment under Section 6227(b)(1) of the Code or any other
amount paid or payable by the Partnership to the IRS or another taxing authority
among current or former Partners in such manner as the Partnership
Representative shall in good faith deem appropriate, and such current or former
Partners shall pay to the Partnership their respective shares of any amounts so
paid or payable by the Partnership (including interest, penalties, additions to
tax and additional amounts) within thirty (30) days after request therefor by
the Partnership Representative. A current or former Partner that does not timely
pay any amount so due to the Partnership shall reimburse the Partnership upon
demand by the Partnership Representative for any costs of collection, and any
amount not paid when due by a current or former Partner (including costs of
collection) shall bear interest at the Default Rate.  The Partnership may
withhold from any distribution under Section 8 of this Agreement or from any
other amount payable to a current or former Partner any such amount not paid to
the Partnership when due including interest accrued thereon. In the

30



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

event the Partnership shall obtain a refund of any amount paid by it to the IRS
or another taxing authority out of funds provided (or reimbursed to the
Partnership) by current or former Partners, the Partnership shall pay over such
amounts to such Partners in such manner as the Partnership Representative shall
in good faith deem appropriate.

F.In the event that the Partnership is a partner in another partnership or is an
owner in another entity that is classified as a partnership for Federal income
tax purposes, and such other partnership or entity makes a pass through election
in respect of the Partnership, requires the Partnership to file an amended
return or pays an amount to the IRS, in each case under the partnership audit
rules referred to in this Section 11.8, then the Partnership Representative
shall take such action as it may in good faith deem appropriate in order to
apply the foregoing provisions of this Section 11.8 or the principles thereof to
the same.

G.The Partnership shall indemnify and hold the Partnership Representative (and
the officers and directors thereof) harmless from any loss or damage, including
without limitation reasonable legal fees and court costs, incurred by it as a
result of its acting as Partnership Representative  hereunder, provided that the
Partnership shall not be required so to indemnify the  Partnership
Representative (or any officer or director thereof) for any loss or damage which
it might incur as a result of its fraud, willful misconduct or gross negligence
in the performance of its duties hereunder.

H.The obligations of each current and former Partner of the Partnership under
this Section 11.8 shall survive the transfer or redemption of such Partner’s
interest in the Partnership and the termination of this Agreement or the
dissolution of the Partnership.

For purposes of this Agreement, the terms and provisions of this Section 11.8
shall be referred to herein, collectively, as the “Tax Code Modifications”.

12.Transfers of Partnership Interests.

A.General Partner.  In no event may the General Partner at any time assign,
sell, transfer, pledge, hypothecate or otherwise dispose of all or any portion
of its Partnership Interest, except by operation of law and in a manner
consistent with the rights of other Partners.

B.Limited Partner.

(i)No Limited Partner or substituted Limited Partner shall, without the prior
written consent of the General Partner (which consent may be given or withheld
in the sole discretion of the General Partner), sell, assign, distribute or
otherwise transfer (a “Transfer”) all or any part of his interest in the
Partnership except by operation of law, gift (outright or in trust) or by sale,
in each case to or for the benefit of a Permitted Transferee (as defined below),
except for (a) pledges or other collateral transfers effected by a Limited
Partner to secure the repayment of a loan and (b) the exchange of OP Units for
Common Shares, pursuant to Section 3.8 above.  For purposes of this Section
12(B)(i), the term “Permitted Transferee” means (i) any partner or other equity
owner of a Limited Partner; (ii) an equity owner of any partner or other equity
owner of a Limited Partner; (iii) members of the Immediate Family (as defined
below) of any equity owner of a

31



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

Limited Partner (or any equity owner thereof) and trusts for the benefit of one
or more members of the Immediate Family of the Limited Partner (or any equity
owner thereof) created for a state and/or gift tax purposes and/or (iv) any
public charity, public foundation or charitable institution as defined in
Section 501(c)(3) of the Code or (v) any entity entirely owned and controlled by
the Limited Partner or by any of the persons or entities described in clauses
(i) through (iv).  For purposes of this Section 12(B)(i), the term “Immediate
Family” means, with respect to any natural person, such natural person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.  A Limited Partner shall
notify the General Partner of any Transfer of beneficial interest or other
interest which occurs without a transfer of record ownership, as well as any
pledge or other collateral transfer.  No part of the interest of a Limited
Partner shall be subject to the claims of any creditor, any spouse for alimony
support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered except as may be specifically provided for in this
Agreement.  A Limited Partner shall not be permitted to retire or withdraw from
the Partnership except as expressly permitted by this Agreement.

(ii)An assignee, legatee, distributee or other transferee (whether by
conveyance, will or the laws of intestacy, operation of law or otherwise) (a
“Transferee”) of all or any portion of a Limited Partner’s interest in the
Partnership shall be entitled to receive Profits, Losses and distributions
hereunder attributable to such interest acquired by reason of such Transfer,
from and after the effective date of the Transfer of such interest; provided,
however, anything in this Agreement to the contrary notwithstanding, (a) no
Transferee shall be considered a substituted Limited Partner until such Transfer
has been consented to by the General Partner and (b) the Partnership and the
General Partner shall be entitled to treat the transferor of such interest as
the absolute owner thereof in all respects, and shall incur no liability for the
allocation of Profits and Losses or distributions which are made to such
transferor until such time as the written instrument of Transfer has been
received by the General Partner and the “effective date” of the Transfer has
passed.  The “effective date” of any Transfer shall be the last day of the month
set forth on the written instrument of Transfer or such other date consented to
in writing by the General Partner as the “effective date.”

C.Admission Adjustments.  The General Partner shall, when necessary, cause this
Agreement to be amended from time to time to reflect the addition or withdrawal
of • Partners, including the corresponding adjustments to Percentage Interests
in accordance with Section 3.2(C).

13.Death, Legal Incompetency, Etc. of a Limited Partner.  The death, legal
incompetency, insolvency, dissolution or bankruptcy of a Limited Partner shall
not dissolve or terminate the Partnership.  Upon the death or incapacity of an
individual Limited Partner, such individual Limited Partner’s interest in the
Partnership shall be transferred either by will, the laws of intestacy or
otherwise to the legal representative or successor of such individual Limited
Partner.

32



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

14.Termination, Liquidation and Dissolution of Partnership.

14.1Termination Events.  The Partnership shall be dissolved and its affairs
wound up in the manner hereinafter provided upon the earliest to occur of the
following events:

(i)December 31, 2080; or

(ii)the agreement of those Partners holding at least ninety-five percent (95%)
of the Percentage Interests of all of the Partners entitled to vote, determining
that the Partnership should be dissolved; or

(iii)the entry of a final judgment, order or decree of a court of competent
jurisdiction adjudicating as bankrupt either the Partnership or the General
Partner, and the expiration without appeal of the period, if any, allowed by
applicable law to appeal therefrom.

14.2Method of Liquidation.  Upon the happening of any of the events specified in
Section 14.1 above, the General Partner (or if there be no General Partner, a
liquidating trustee selected by those Limited Partners holding in the aggregate
more than fifty percent (50%) of the Percentage Interests held by all Limited
Partners entitled to vote) shall immediately commence to wind up the
Partnership’s affairs and shall liquidate the assets of the Partnership as
promptly as possible, unless the General Partner, or the liquidating trustee,
shall determine that an immediate sale of Partnership assets would cause undue
loss to the Partnership, in which event the liquidation may be deferred to a
reasonable time.  The Partners shall continue to share Operating Cash Flow,
Capital Cash Flow, Profits and Losses during the period of liquidation in the
same proportions as before dissolution.  The proceeds from liquidation of the
Partnership, including repayment of any debts of Partners to the Partnership,
shall be applied in the order of priority as follows:

A.Debts of the Partnership, including repayment of principal and interest on
loans and advances made by the General Partner pursuant to Section 3.3 above;
then

B.To the establishment of any reserves deemed necessary or appropriate by the
General Partner, or by the person(s) winding up the affairs of the Partnership
in the event there is no remaining General Partner of the Partnership, for any
contingent or unforeseen liabilities or obligations of the Partnership.  Such
reserves established hereunder shall be held for the purpose of repaying any
such contingent or unforeseen liabilities or obligations and, at the expiration
of such period as the General Partner, or such person(s) deems advisable, the
balance of such reserves shall be distributed in the manner provided hereinafter
in this Section 14.2 as though such reserves had been distributed
contemporaneously with the other funds distributed hereunder; then

C.Then, to the Partners in accordance with their respective Capital Account
balances, after giving effect to all contributions, distributions and
allocations for all periods.

14.3Date of Termination.  The Partnership shall be terminated when all notes
received in connection with such disposition have been paid and all of the cash
or property

33



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

available for application and distribution under Section 14.2 above (including
reserves) shall have been applied and distributed in accordance therewith.

15.Power of Attorney.  Each Limited Partner hereby irrevocably constitutes and
appoints the President of the General Partner, with full power of substitution,
its true and lawful attorney, for him and in his name, place and stead and for
his use and benefit to do the following and for no other purpose and provided
the taking of any action authorized under this Section will not result in any
liability to the Limited Partners, to sign, swear to, acknowledge, file and
record:

(i)this Agreement, and subject to Section 16 below, amendments to this
Agreement;

(ii)any certificates, instruments and documents (including assumed and
fictitious name certificates) as may be required by, or may be appropriate
under, the laws of the State of Delaware or any other State or jurisdiction in
which the Partnership is doing or intends to do business, in order to discharge
the purposes of the Partnership or otherwise in connection with the use of the
name or names used by the Partnership;

(iii)any other instrument which may be required to be filed or recorded by the
Partnership on behalf of the Partners under the laws of any State or by any
governmental agency in order for the Partnership to conduct its business;

(iv)any documents which may be required to effect the continuation of the
Partnership, the admission of a substitute or additional Partner, or the
dissolution and termination of the Partnership, provided such continuation,
admission or dissolution and termination is not in violation of any provision of
this Agreement; and

(v)any documents which may be required or desirable to have the General Partner
appointed, and act as, the “Tax Matters Partner” as described in the Code.

The foregoing grant of authority is a special power of attorney coupled with an
interest, is irrevocable and shall survive the death or incapacity of any
individual Limited Partner, and shall survive the delivery of any assignment by
a Limited Partner of the whole or any portion of his interest in the
Partnership.

16.Amendment of Agreement.

A.(i)Amendments to this Agreement may only be proposed by the General Partner.

(ii)(a)The General Partner shall submit any proposed amendment to the Limited
Partners.

34



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

(b)The General Partner shall seek the written vote of the Partners on the
proposed amendment or shall call a meeting to vote thereon and to transact any
other business that it may deem appropriate.

(c)For purposes of obtaining a written vote, the General Partner may require a
response within a reasonable specified time, but not less than fifteen (15)
days, and failure to respond in such time period shall constitute a vote which
is consistent with the General Partner’s recommendation with respect to the
proposal.

(d)Except as provided in Section 16(B) or 16(C), a proposed amendment shall be
adopted and be effective as an amendment hereto if it is approved by the General
Partner and it receives the consent of Partners holding at least a majority of
the Percentage Interests of the Partners (including Partnership Interests held
by the General Partner).

B.(i)Notwithstanding anything to the contrary contained in Section 16(A), the
General Partner shall have the power, without the consent of the Limited
Partners, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

(a)to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(b)to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement (which may be effected through the
amendment or without amendment on the books and records of the Partnership
maintained for such purpose by the Partnership);

(c)to set forth the designations, rights, powers, duties, and preferences of the
holders of any additional Partnership Interests issued pursuant to Section 3.2
hereof;

(d)to reflect a change that does not adversely affect the Limited Partners in
any material respect, or to cure any ambiguity, correct or supplement any
provision in this Agreement not inconsistent with law or with other provisions,
or make other changes with respect to matters arising under this Agreement that
will not be inconsistent with law or with the provisions of this Agreement; and

(e)to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law.

(ii)The General Partner shall promptly provide notice to the Limited Partners
when any action under this Section 16(B) is taken.

35



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

C.Notwithstanding Sections 16(A) and 16(B) hereof, this Agreement shall not be
amended with respect to any Partner adversely affected without the consent of
such Partner(s) adversely affected if such amendment would adversely affect such
Partner and:

(i)convert a Limited Partner’s interest in the Partnership into a General
Partner Interest;

(ii)modify the limited liability of a Limited Partner;

(iii)alter rights of the Partner to receive distributions pursuant to Section 8
or the allocations specified in Section 7 (except as permitted pursuant to
Sections 3.2, 7, 8 and Section 14.1(B)(i) hereof);

(iv)alter rights of the Partner to convert OP Units pursuant to Section 3.8;

(v)further limit the rights of a Limited Partner to transfer its interest in the
Partnership other than as set forth in Section 12; or

(vi)amend Sections 3.6; 3.7; 5(D) through (G), inclusive; or this Section 16(C).

17.Miscellaneous.

17.1Notices. Any notice, election or other communication provided for or
required by this Agreement shall be in writing and shall be deemed to have been
given when delivered by hand or by telecopy or other facsimile transmission, on
the first business day after sent by overnight courier (such as Federal
Express), or on the second business day after deposit in the United States Mail,
certified or registered, return receipt requested, postage prepaid, properly
addressed to the Partner to whom such notice is intended to be given at the
address for the Partner set forth on the signature pages of this Agreement, or
at such other address as such person may have previously furnished in writing to
the Partnership and each Partner.

17.2Modifications.  Except as otherwise provided in this Agreement, no change or
modification of this Agreement shall be valid or binding upon the Partners, nor
shall any waiver of any term or condition in the future, unless such change or
modification or waiver shall be in writing and signed by all of the Partners,
except as provided to the contrary in this Agreement.

17.3Successors and Assigns.  Any person acquiring or claiming an interest in the
Partnership, in any manner whatsoever, shall be subject to and bound by all of
the terms, conditions and obligations of this Agreement to which his
predecessor-in-interest was subject or bound, without regard to whether such
person has executed a counterpart hereof or any other document contemplated
hereby.  No person, including the legal representative, heir or legatee of a
deceased Partner, shall have any rights or obligations greater than those set
forth in the Partnership or become a Partner thereof except as this Agreement,
and no person shall acquire an interest in expressly permitted by and pursuant
to the terms of this Agreement.  Subject to the foregoing, and the provisions of
Section 12 above, this Agreement shall be binding upon and

36



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

inure to the benefit of the Partners and their respective successors, assigns,
heirs, legal representatives, executors and administrators.

17.4Duplicate Originals.  For the convenience of the Partners, any number of
counterparts hereof may be executed, and each such counterpart shall be deemed
to be an original instrument, and all of which taken together shall constitute
one agreement.

17.5Construction.  The titles of the Sections and subsections herein have been
inserted as a matter of convenience of reference only and shall not control or
affect the meaning or construction of any of the terms or provisions herein.

17.6Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware.  Except to the extent the Act is inconsistent with the provisions of
this Agreement, the provisions of such Act shall apply to the Partnership.

17.7Other Instruments.  The parties hereto covenant and agree that they will
execute such other and further instruments and documents as, in the opinion of
the General Partner, are or may become necessary or desirable to effectuate and
carry out the Partnership as provided for by this Agreement.

17.8General Partner with Interest as Limited Partner.  If the General Partner
ever has an interest as a Limited Partner in the Partnership, the General
Partner shall, with respect to such interest, enjoy all of the rights and be
subject to all of the obligations and duties of a Limited Partner.

17.9Legal Construction.  In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

17.10Gender.  Whenever the context shall so require, all words herein in any
gender shall be deemed to include the masculine, feminine or neuter gender, all
singular words shall include the plural, and all plural words shall include the
singular.

17.11Prior Agreements Superceded.  This Agreement supercedes any prior
understandings or written or oral agreements amongst the Partners, or any of
them, respecting the within subject matter and contains the entire understanding
amongst the Partners with respect thereto.

17.12No Third Party Beneficiary.  The terms and provisions of this Agreement are
for the exclusive use and benefit of the General Partner and the Limited
Partners and shall not inure to the benefit of any other person or entity.

17.13Purchase for Investment.  Each Partner represents, warrants and agrees that
it has acquired and continues to hold its interest in the Partnership for its
own account for investment only and not for the purpose of, or with a view
toward, the resale or distribution of all any part thereof, nor with a view
toward selling or otherwise distributing such interest or any part

37



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

thereof at any particular time or under any predetermined circumstances
provided, however, that in no event shall the exercise of a Partner’s conversion
rights under this Agreement be deemed a violation of this covenant.  Each
Partner further represents and warrants that it is a sophisticated investor,
able and accustomed to handling sophisticated financial matters for itself,
particularly real estate investments, and that it has a sufficiently high net
worth that it does not anticipate a need for the funds it has invested in the
Partnership in what it understands to be a highly speculative and illiquid
investment.

17.14Waiver.  No consent or waiver, express or implied, by any Partner to or of
any breach or default by any other Partner in the performance by such other
Partner of its obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance by such
other Partner of the same or any other obligations of such Partner
hereunder.  Failure on the part of any Partner to complain of any act or failure
to act on the part of any other Partner or to declare any other Partner in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Partner of its rights hereunder.

17.15Time of Essence.  Time is hereby expressly made of the essence with respect
to the performance by the parties of their respective obligations under this
Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

 

38



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above.

 

GENERAL PARTNER:

ACADIA REALTY TRUST, a
Maryland Real Estate Investment Trust

By: /s/ Kenneth F. Bernstein
      Name: Kenneth F. Bernstein
      Title: President and Chief Executive Officer

 

LIMITED PARTNERS:

By: Kenneth F. Bernstein, as Attorney-in-Fact pursuant to Section 15 of this
Agreement

          /s/ Kenneth F. Bernstein
         Name: Kenneth F. Bernstein
         Title: President and Chief Executive Officer

 

 



ACTIVE/98509230.8  

 

 



--------------------------------------------------------------------------------

 

ANNEX A

LTIP Units

The following are the terms of the LTIP Units:

1.Designation.  A class of Partnership Interests in the Partnership designated
as the “LTIP Units” is hereby established.  LTIP Units are intended to qualify
as profits interests in the Partnership.  The number of LTIP Units that may be
issued shall not be limited.

2.Vesting.

A.Vesting, Generally.  LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of an award, vesting or other similar agreement
(a “Vesting Agreement”).  The terms of any Vesting Agreement may be modified by
the General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any plan pursuant to which the LTIP Units are issued, if
applicable.  LTIP Units that have vested and are no longer subject to forfeiture
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units”;
all other LTIP Units are referred to as “Unvested LTIP Units.” Subject to the
terms of any Vesting Agreement, a holder of LTIP Units shall be entitled to
transfer his or her LTIP Units to the same extent, and subject to the same
restrictions as holders of OP Units are entitled to transfer their OP Units
pursuant to Article 12 of the Agreement.

B.Forfeiture or Transfer of Unvested LTIP Units.  Unless otherwise specified in
the relevant Vesting Agreement, upon the occurrence of any event specified in a
Vesting Agreement as resulting in either the forfeiture of any LTIP Units, or
the repurchase by the Partnership or the General Partner of LTIP Units at a
specified purchase price, then upon the occurrence of the circumstances
resulting in such forfeiture or repurchase by the Partnership or the General
Partner, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose, or as
transferred to the Partnership or General Partner, as applicable.  Unless
otherwise specified in the Vesting Agreement, no consideration or other payment
shall be due with respect to any LTIP Units that have been forfeited, other than
any distributions declared with a record date prior to the effective date of the
forfeiture.  In connection with any forfeiture or repurchase of LTIP Units, the
balance of the portion of the Capital Account of the holder that is attributable
to all of his or her LTIP Units shall be reduced by the amount, if any, by which
it exceeds the target balance contemplated by Section 7.3(K) of the Agreement,
calculated with respect to the holder’s remaining LTIP Units, if any.

C.Legend.  Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.

3.Distributions.

A.LTIP Distribution Amount.  The distributions to which holders of LTIP Units
will be entitled with respect to their LTIP Units will be determined in
accordance with

A-1

--------------------------------------------------------------------------------

 

the terms of the Agreement, including, without limitation, Article 8 and Article
14 thereof.  In accordance therewith, commencing from and after the Special LTIP
Unit Full Distribution Participation Date established for any LTIP Units, such
LTIP Units shall be entitled to receive, if, when and as authorized by the
General Partner out of funds or other property legally available for the payment
of distributions, as more fully set forth in Article 8 (i) to the extent of
Profits for a taxable period, distributions equal to the Interim Distribution
Amount and (ii) regular, special, extraordinary or other distributions (other
than distributions representing proceeds of a sale or other disposition of all
or substantially all of the assets of the Partnership) which may be made from
time to time, in an amount per unit equal to the amount of any such
distributions that would have been payable to such holders if the Special LTIP
Units had been OP Units (unless otherwise specified in the Vesting Agreement or
other documentation pursuant to which the Special LTIP Units are issued).  For
purposes of clarification, distributions of the Interim Distribution Amount
shall be made to holders of Special LTIP Units to allow such holders to receive
an amount of distributions as if the Special LTIP Unit Full Distribution
Participation Date with respect to their Special LTIP Units that are Vested
Units had been the date of grant of such Vested Units (after accounting for all
distributions previously made to the holder with respect to such Special LTIP
Units and all other Special LTIP Units that were part of the Same Award), but
only to the extent of Profits allocated to the holder with respect to such
Special LTIP Units pursuant to Section 7.3(l) in the taxable period in which the
Special LTIP Unit Full Distribution Participation Date occurs, and any amount of
the Interim Distribution Amount that is not paid in such taxable period shall be
paid in subsequent taxable period to the extent of allocations of Profits to the
holder of such Special LTIP Unit pursuant to Section 7.3(I) in such subsequent
taxable period(s).  Notwithstanding Article 8 of the Agreement, all vested LTIP
Units (including LTIP Units that vest in connection with such transaction) shall
also be entitled to receive, if, when and as authorized by the General Partner
out of funds or other property legally available for the payment of
distributions, distributions representing proceeds of a sale or other
disposition of all or substantially all of the assets of the Partnership in an
amount per unit equal to the amount of any such distributions payable on the OP
Units, provided that (i) the amount of such distributions shall not exceed the
positive balances of the Capital Accounts of the holders of such LTIP Units to
the extent attributable to the ownership of such LTIP Units and (ii) unvested
LTIP Units (other than LTIP Units that vest in connection with such transaction)
shall not participate in such distribution.  Distributions on LTIP Units, if
authorized, shall be payable on such dates and in such manner as may be
authorized by the General Partner (any such date, a “LTIP Unit Distribution
Payment Date”); provided that the LTIP Unit Distribution Payment Date shall be
the same as the corresponding date relating to the corresponding distribution on
the OP Units.  The record date for determining which holders of LTIP Units are
entitled to receive a distribution shall be the Partnership Record Date for that
distribution.  All distributions paid with respect to LTIP Units prior to the
date on which the determination is made with respect to events resulting in the
forfeiture of such LTIP Units or the repurchase by the Partnership or the
General Partner of such LTIP Units shall be retained by the holder of such LTIP
Units and not subject to forfeiture in the event that Unvested LTIP Units fail
to become Vested LTIP Units.  Following such date of determination, no further
distributions will be paid with respect to Unvested LTIP Units that have been
forfeited or are repurchased by the Partnership or the General Partner, other
than any distributions declared with a record date prior to the effective date
of the forfeiture or repurchase.

B.Special LTIP Unit Full Distribution Participation Date.  The “Special LTIP
Unit Full Distribution Participation Date” for each Special LTIP Unit will be
with respect to Special LTIP Units granted pursuant to the Acadia Realty Trust
2006 Long-Term

A-2

--------------------------------------------------------------------------------

 

Incentive Plan, as amended (the “2006 LTIP Plan”), or with respect to other
Special LTIP Units, such date as may be specified in the Vesting Agreement or
other documentation pursuant to which such Special LTIP Units are issued.

4.Allocations.

The allocations to which holders of LTIP Units will be entitled with respect to
their LTIP Units will be determined in accordance with the terms of the
Agreement, including, without limitation, Article 7 hereof.  In accordance
therewith, prior to the Special LTIP Unit Full Distribution Participation Date
established for any Special LTIP Units, such Special LTIP Units shall be
allocated Profits and Losses in amounts per LTIP Unit equal to the product of
(i) the amounts allocated per OP Unit, and (ii) the Special LTIP Sharing
Percentage.  Commencing with the portion of the taxable year of the Partnership
that begins on the Special LTIP Unit Full Distribution Participation Date
established for any Special LTIP Units, such Special LTIP Units shall be
allocated (i) special allocations pursuant to Section 7.3(l) of the Agreement,
in an amount equal to the Interim Distribution Amount (limited to the amount of
Profits for the taxable period in which the Special LTIP Unit Full Distribution
Participation Date occurs, or in subsequent taxable periods) and (ii) Profits
and Losses in amounts per Special LTIP Unit equal to the amounts allocated per
OP Unit.  The allocations provided by the preceding sentence shall be subject to
Sections 7.1 and 7.2 and in addition to any special allocations required by
Sections 7.3(A) through 7.3(K) (including, without limitation, allocations to
holders of Preferred Units pursuant to Section 7.3(H)).  The General Partner is
authorized in its discretion to adjust the allocations made under this Section 4
after the Special LTIP Unit Full Distribution Participation Date, so that the
ratio of (i) the total amount of Profits or Losses allocated with respect to
each Special LTIP Unit in the taxable year in which that Special LTIP Unit’s
Special LTIP Unit Full Distribution Participation Date falls (excluding special
allocations under Sections 7.3(l) and 7.3(K) of the Agreement), to (ii) the
total amount distributed to that Special LTIP Unit with respect to such period
(excluding distributions of the Interim Distribution Amount pursuant to Section
8.6 of the Agreement), is more nearly equal to the ratio of (i) the Profits and
Losses allocated with respect to the General Partner’s OP Units in such taxable
year to (ii) the amounts distributed to the General Partner with respect to such
OP Units and such taxable year.

5.Adjustments.

The Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and OP Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures; provided
that the foregoing is not intended to alter the LTIP Unit Capital Account
Limitation (as defined in Section 7(B), the special allocations pursuant to
Sections 7.3(l), 7.3(J) and (K) of the Agreement, differences between
distributions (other than distributions representing proceeds of a sale or other
disposition of all or substantially all of the assets of the Partnership) to be
made with respect to the Special LTIP Units and OP Units prior to the Special
LTIP Unit Full Distribution Participation Date for such Special LTIP Units or
with respect to distributions of an Interim Distribution Amount pursuant to
Section 8.6 of the Agreement, differences between distributions (other than
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership) to be made with respect to
the LTIP Units and OP Units pursuant to Section 14.2 of the Agreement or Section
3.A hereof in the event that the Capital Accounts attributable to the LTIP Units
are less than those attributable to the OP Units due to insufficient special
allocations pursuant

A-3

--------------------------------------------------------------------------------

 

to Section 7.3(K) of the Agreement or related provisions.  If an LTIP Unit
Adjustment Event (as defined below) occurs, then the General Partner shall make
a corresponding adjustment to the LTIP Units to maintain such one-for-one
correspondence between OP Units and LTIP Units.  The following shall be “LTIP
Unit Adjustment Events”: (A) the Partnership makes a distribution on all
outstanding OP Units in Partnership Interests, (B) the Partnership subdivides
the outstanding OP Units into a greater number of units or combines the
outstanding OP Units into a smaller number of units, or (C) the Partnership
issues any Partnership Interests in exchange for its outstanding OP Units by way
of a reclassification or recapitalization of its OP Units.  If more than one
LTIP Unit Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every LTIP
Unit Adjustment Event as if all LTIP Unit Adjustment Events occurred
simultaneously.  For the avoidance of doubt, the following shall not be LTIP
Unit Adjustment Events: (x) the issuance of Partnership Interests in a
financing, reorganization, acquisition or other similar business transaction,
(y) the issuance of Partnership Interests pursuant to any employee benefit or
compensation plan or distribution reinvestment plan, or (z) the issuance of any
Partnership Interests to the General Partner in respect of a Capital
Contribution to the Partnership of proceeds from the sale of securities by the
General Partner.  If the Partnership takes an action affecting the OP Units
other than actions specifically described above as LTIP Unit Adjustment Events
and in the opinion of the General Partner such action would require an
adjustment to the LTIP Units to maintain the one-to-one correspondence described
above, the General Partner shall make such adjustment to the LTIP Units, to the
extent permitted by law and by the terms of any plan pursuant to which the LTIP
Units have been issued, in such manner and at such time as the General Partner,
in its sole discretion, may determine to be appropriate under the
circumstances.  If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error.  Promptly
after filing of such certificate, the Partnership shall mail a notice to each
holder of LTIP Units setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment.

6.Ranking.

The LTIP Units shall rank on parity with the OP Units in all respects and junior
to all Preferred Units, with respect to distribution rights and rights upon
voluntary or involuntary liquidation, winding up or dissolution of the
Partnership, subject to the proviso in the first sentence of Section 5.

7.Right to Convert LTIP Units into OP Units.

A.Conversion Right.  A holder of LTIP Units shall have the right (the “LTIP Unit
Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into OP Units.  Holders of LTIP Units
shall not have the right to convert Unvested LTIP Units into OP Units until they
become Vested LTIP Units; provided, however, that when a holder of LTIP Units is
notified of the expected occurrence of an event that will cause his or her
Unvested LTIP Units to become Vested LTIP Units, such Person may give the
Partnership an LTIP Unit Conversion Notice conditioned upon and effective as of
the time of vesting, and such LTIP Unit Conversion Notice, unless subsequently
revoked by the holder of the LTIP Units, shall be accepted by the Partnership
subject to such condition.  The General Partner shall have the right at any time
to cause a

A-4

--------------------------------------------------------------------------------

 

conversion of Vested LTIP Units into OP Units subject to Section 7.D. of this
Annex.  In all cases, the conversion of any LTIP Units into OP Units shall be
subject to the conditions and procedures set forth in this Section 7.

B.Number of Units Convertible.  A holder of Vested LTIP Units may convert such
Vested LTIP Units into an equal number of fully paid and non-assessable OP
Units, giving effect to all adjustments (if any) made pursuant to Section
5.  Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such holder, to the extent attributable to its ownership of
LTIP Units, divided by (y) the OP Unit Economic Balance, in each case as
determined as of the effective date of conversion (the “LTIP Unit Capital
Account Limitation”).

C.Notice.  In order to exercise his or her Conversion Right, a holder of LTIP
Units shall deliver a notice (a “LTIP Unit Conversion Notice”) in the form
attached as Exhibit 1 not less than 10 nor more than 60 days prior to a date
(the “LTIP Unit Conversion Date”) specified in such LTIP Unit Conversion
Notice.  Each holder of LTIP Units covenants and agrees with the Partnership
that all Vested LTIP Units to be converted pursuant to this Section 7 shall be
free and clear of all liens.  Notwithstanding anything herein to the contrary
(but subject to Section 3.8 of the Agreement), a holder of LTIP Units may
deliver a notice pursuant to Section 3.8 of the Agreement relating to those OP
Units that will be issued to such holder upon conversion of such LTIP Units into
OP Units in advance of the LTIP Unit Conversion Date; provided, however, that
the exchange or redemption of such OP Units by the Partnership shall in no event
take place until the LTIP Unit Conversion Date.  For clarity, it is noted that
the objective of this paragraph is to put a holder of LTIP Units in a position
where, if he or she so wishes, the OP Units into which his or her Vested LTIP
Units will be converted can be exchanged or redeemed by the Partnership
simultaneously with such conversion, with the further consequence that, if in
accordance with Section 3.8 of the Agreement the General Partner delivers to
such holder Common Shares (rather than cash), then such holder can have such
Common Shares issued to him or her simultaneously with the conversion of his or
her Vested LTIP Units into OP Units.  The General Partner shall cooperate with a
holder of LTIP Units to coordinate the timing of the different events described
in the foregoing sentence.

D.Forced Conversion.  The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by a holder of
LTIP Units to be converted (a “LTIP Unit Forced Conversion”) into an equal
number of OP Units, giving effect to all adjustments (if any) made pursuant to
Section 5; provided, that (i) the Partnership may not cause an LTIP Unit Forced
Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of the holder of such LTIP Units pursuant to Section
7.B. above (including taking into account the LTIP Unit Capital Account
Limitation) or (ii) except in connection with a Transaction, with respect to
which an Interim Distribution is payable and has not been paid.  In order to
exercise its right to cause an LTIP Unit Forced Conversion, the Partnership
shall deliver a notice (a “LTIP Unit Forced Conversion Notice”) in the form
attached as Exhibit 2 to the applicable holder not less than 10 nor more than 60
days prior to the LTIP Unit Conversion Date specified in such LTIP Unit Forced
Conversion Notice.  A Forced LTIP Unit Conversion Notice shall be provided in
the manner provided in Section 17.1 of the Agreement.

E.Conversion Procedures.  Subject to any exchange or redemption of OP Units to
be received upon the conversion of Vested LTIP Units, a conversion of Vested

A-5

--------------------------------------------------------------------------------

 

LTIP Units for which the holder thereof has given an LTIP Unit Conversion Notice
or the Partnership has given a Forced LTIP Unit Conversion Notice shall occur
automatically after the close of business on the applicable LTIP Unit Conversion
Date without any action on the part of such holder of LTIP Units, as of which
time such holder of LTIP Units shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of OP Units issuable upon such conversion.  After the conversion of
LTIP Units as aforesaid, the Partnership shall deliver to such holder of LTIP
Units, upon his or her written request, a certificate of the General Partner
certifying the number of OP Units and remaining LTIP Units, if any, held by such
Person immediately after such conversion.

F.Treatment of Capital Account.  For purposes of making future allocations under
Section 7.3(K) of the Agreement and applying the LTIP Unit Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable holder of LTIP Units that is treated as attributable to his or her
LTIP Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the OP Unit Economic Balance.

G.Mandatory Conversion in Connection with a Transaction.  If the Partnership or
the General Partner shall be a party to any transaction (including without
limitation a merger, consolidation, unit exchange, self-tender offer for all or
substantially all OP Units or other business combination or reorganization, or
sale of all or substantially all of the Partnership’s assets, but excluding any
transaction which constitutes an LTIP Unit Adjustment Event), in each case as a
result of which OP Units shall be exchanged for or converted into the right, or
the holders of OP Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof (each of the foregoing being
referred to herein as a “Transaction”), then the General Partner shall,
immediately prior to the Transaction, exercise its right to cause a LTIP Unit
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Transaction or that would occur in connection with the Transaction if
the assets of the Partnership were sold at the Transaction price or, if
applicable, at a value determined by the General Partner in good faith using the
value attributed to the Partnership Interests in the context of the Transaction
(in which case the LTIP Unit Conversion Date shall be the effective date of the
Transaction and the conversion shall occur immediately prior to the
effectiveness of the Transaction).

In anticipation of such LTIP Unit Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each holder of LTIP Units to be afforded the right to receive in connection with
such Transaction in consideration for the OP Units into which his or her LTIP
Units will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Transaction by a holder of the same number of OP Units, assuming such holder of
OP Units is not a Person with which the Partnership consolidated or into which
the Partnership merged or which merged into the Partnership or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
Affiliate of a Constituent Person.  In the event that holders of OP Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each holder of LTIP Units of such election,
and shall use commercially reasonable efforts to afford such holders the right
to elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by

A-6

--------------------------------------------------------------------------------

 

such holder into OP Units in connection with such Transaction.  If a holder of
LTIP Units fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held by him or her
(or by any of his or her transferees) the same kind and amount of consideration
that a holder of a OP Unit would receive if such holder of OP Units failed to
make such an election.

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable efforts to cause the terms of
any Transaction to be consistent with the provisions of this Section 7 and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holders of LTIP Units whose LTIP Units will not be
converted into OP Units in connection with the Transaction that will (i) contain
provisions enabling the holders of LTIP Units that remain outstanding after such
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the OP Units and (ii) preserve as
far as reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in the Agreement for the
benefit of the holders of LTIP Units.

8.Redemption at the Option of the Partnership.

LTIP Units will not be redeemable at the option of the Partnership; provided,
however, that the foregoing shall not prohibit the Partnership from (i)
repurchasing LTIP Units from the holder thereof if and to the extent such holder
agrees to sell such LTIP Units or (ii) from exercising its LTIP Unit Forced
Conversion right.

9.Voting Rights.

A.Voting with OP Units.  Holders of LTIP Units shall have the right to vote on
all matters submitted to a vote of the holders of OP Units; holders of LTIP
Units and OP Units shall vote together as a single class, together with any
other class or series of Partnership Interests upon which like voting rights
have been conferred.  In any matter in which the LTIP Units are entitled to
vote, including an action by written consent, each LTIP Unit shall be entitled
to vote a Percentage Interest equal on a per unit basis to the Percentage
Interest represented by each OP Unit.

B.Special Approval Rights.  Except as provided in Section 9.A. above, holders of
LTIP Units shall only have (i) those voting rights required from time to time by
non-waivable provisions of applicable law, if any, and (ii) have the additional
voting rights that are expressly set forth in this Section 9.B. The General
Partner and/or the Partnership shall not, without the affirmative vote of
holders of more than 50% of the then outstanding LTIP Units affected thereby,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), take any action that would materially and adversely
alter, change, modify or amend, whether by merger, consolidation or otherwise,
the rights, powers or privileges of such LTIP Units, subject to the following
exceptions:

(a)no separate consent of the holders of LTIP Units will be required if and to
the extent that any such alteration, change, modification or amendment would
equally, ratably and proportionately alter, change, modify or amend the rights,
powers or privileges of the OP Units (in which event the holders of LTIP Units
shall only

A-7

--------------------------------------------------------------------------------

 

have such voting rights, if any, as provided for in the Agreement, in accordance
with Section 9.A above);

(b)with respect to any merger, consolidation or other business combination or
reorganization, so long as either (w) the LTIP Units are converted into OP Units
immediately prior to the effectiveness of the transaction, (x) the holders of
LTIP Units either will receive, or will have the right to elect to receive, for
each LTIP Unit an amount of cash, securities, or other property equal to the
greatest amount of cash, securities or other property paid to a holder of one OP
Unit in consideration of one OP Unit pursuant to the terms of such transaction,
(y) the LTIP Units remain outstanding with the terms thereof materially
unchanged, or (z) if the Partnership is not the surviving entity in such
transaction, the LTIP Units are exchanged for a security of the surviving entity
with terms that are materially the same with respect to rights to allocations,
distributions, redemption, conversion and voting as the LTIP Units and without
any income, gain or loss expected to be recognized by the holder upon the
exchange for federal income tax purposes (and with the terms of the OP Units or
such other securities into which the LTIP Units (or the substitute security
therefor) are convertible materially the same with respect to rights to
allocations, distributions, redemption, conversion and voting), such merger,
consolidation or other business combination or reorganization shall not be
deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units, provided further, that if some, but not
all, of the LTIP Units are converted into OP Units immediately prior to the
effectiveness of the transaction (and neither clause (y) or (z) above is
applicable), then the consent required pursuant to this Section will be the
consent of the holders of more than 50% of the LTIP Units to be outstanding
following such conversion;

(c)any creation or issuance of Partnership Interests (whether ranking junior to,
on a parity with or senior to the LTIP Units with respect to payment of
distributions, rights of exchange and redemption and the distribution of assets
upon liquidation, dissolution or winding up), which either (x) does not require
the consent of the holders of OP Units or (y) does require such consent and is
authorized by a vote of the holders of OP Units and LTIP Units voting together
as a single class pursuant to Section 9.A above, together with any other class
or series of units of limited partnership interest in the Partnership upon which
like voting rights have been conferred, shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units; and

(d)any waiver by the Partnership of restrictions or limitations applicable to
any outstanding LTIP Units with respect to any holder or holders thereof shall
not be deemed to materially and adversely alter, change, modify or amend the
rights, powers or privileges of the LTIP Units with respect to other holders.

The foregoing voting provisions will not apply if, as of or prior to the time
when the action with respect to which such vote would otherwise be required will
be taken or be effective, all outstanding LTIP Units shall have been converted
and/or redeemed, or provision is made for such redemption and/or conversion to
occur as of or prior to such time.

 

 

A-8

--------------------------------------------------------------------------------

 

EXHIBIT 1

NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO OP UNITS

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in Acadia Realty Limited Partnership (the
“Partnership”) set forth below into OP Units in accordance with the terms of the
Amended and Restated Limited Partnership Agreement of the Partnership, as
amended.  The undersigned hereby represents, warrants, and certifies that the
undersigned: (a) has title to such LTIP Units, free and clear of the rights or
interests of any other person or entity other than the Partnership; (b) has the
full right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.

 

 

 

 

 

 

 

Name of Holder:

 

 

 



 

(Please Print: Exact Name as Registered with Partnership)

 

 

 

Number of LTIP Units to be Converted:

 

 

 



 

 

 

Conversion Date:

 

 

 



 

 

 

 



 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

 

 

 

 

 

 



 

 

(Street Address)

 

 

 

 

 

 



 

 

(City)

(State)

(Zip Code)

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 



 

 




EXHIBIT-1

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO OP UNITS

Acadia Realty Limited Partnership (the “Partnership”) hereby irrevocably elects
to cause the number of LTIP Units held by the holder of LTIP Units set forth
below to be converted into OP Units in accordance with the terms of the Amended
and Restated Limited Partnership Agreement of the Partnership, as amended.

 

 

 

 

 

Name of Holder:

 



(Please Print: Exact Name as Registered with Partnership)

 

 

Number of LTIP Units to be Converted:

 



 

Conversion Date:

 



 

 

 

 

EXHIBIT-2

 